 



EXECUTION COPY



 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

MUSCLEPHARM CORPORATION,

 

 

BIOZONE LABORATORIES INC.,

 

 

and

 

 

BIOZONE PHARMACEUTICALS, INC.,

 

BIOZONE LABORATORIES, INC.,

 

BAKER CUMMINS CORP.

 

and

 

Brian Keller

 

 

DATED November 12, 2013

 



 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 12th day of November 2013, by and among:

 

1. MusclePharm Corporation, a Nevada corporation (“MSLP”);

2. Biozone Laboratories Inc., a wholly-owned subsidiary of MSLP and a Nevada
corporation (the “Purchaser”); and

3. Biozone Pharmaceuticals, Inc., a Nevada corporation (“BZNE”); Biozone
Laboratories, Inc., a California corporation and Baker Cummins, Corp., a Nevada
corporation (individually, a “Seller” and collectively the “Sellers”);

 

MSLP, the Purchaser and the Sellers are at times collectively referred to herein
individually as a “Party” and collectively as the “Parties.”

 

4. Brian Keller is an individual who is executing this Agreement solely with
respect to Section 9.1 and Article XII of this Agreement.

 

 

W I T N E S S E T H

 

WHEREAS, MSLP files periodic reports with the Commission pursuant to Section
12(g) of the Exchange Act and its shares of common stock, par value $0.001 per
share, are eligible for quotation under the symbol “MSLP” on the OTCBB;

 

WHEREAS, the Purchaser is a newly formed and wholly owned subsidiary of MSLP
formed to, among other related activities, effectuate the Transactions;

 

WHEREAS, Purchaser intends to buy the Purchased Assets and assume the Assumed
Liabilities and the Sellers intend to sell, assign and transfer the same to
Purchaser, for the Stock Consideration;

 

WHEREAS, the obligation of the Parties to effect the Transactions is subject to
the conditions set forth in Article IV hereof; and

 

WHEREAS, the Parties are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the provisions of
Section 4(a)(2) of the Securities Act.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
representations, warranties and covenants herein contained, and for other good
and valuable consideration, the value, receipt and sufficiency of which are
acknowledged, the Parties hereto agree as follows:

 



 

 

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. When used in this Agreement, the following terms shall have the
meanings set forth below (such meanings being equally applicable to both the
singular and plural form of the terms defined):

 

“Adverse Experience” means any untoward medical occurrence in a patient or
clinical investigation subject administered any Product, and which does not
necessarily have a causal relationship with the treatment for which such Product
is intended to be used, including any unfavorable and unintended sign (including
an abnormal laboratory finding), symptom, or disease temporally associated with
the use of such Product, or the worsening in severity of a pre-existing
condition after administration of such Product, whether or not related to such
Product.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified.

 

“Alternative Transaction” means any of the following involving BZNE: (i) a
merger, consolidation, share exchange or other business combination,
reorganization, recapitalization or other similar transaction involving BZNE or
any Affiliate of BZNE that holds assets necessary for the conduct of the
businesses conducted directly or indirectly by BZNE; (ii) any direct or indirect
sale, lease, exchange, transfer or other similar disposition of any material
portion of the assets of BZNE; (iii) any proposal or offer to acquire any of the
outstanding equity securities of BZNE; (iv) any debt or equity financing
transaction outside of the Ordinary Course of Business; or (v) the announcement
of an intention to do any of the foregoing or any agreement to engage in any of
the foregoing; provided.

 

“Agreement” means this Asset Purchase Agreement.

 

“Assignment” means the Assignment and Assumption Agreement by and among Sellers
and Purchaser, which is attached hereto as Exhibit A.

 

“Assumed Liabilities” means those specific Liabilities that are set forth on the
Schedule 2.5.

 

“Audited Financial Statements” mean a true and complete copy of the audited
balance sheet of BZNE for the fiscal years ended on December 31, 2012 and 2011
and the audited profit and loss statement, statement of cash flow and statement
of changes in stockholders’ equity for the fiscal year ended on December 31,
2012 and 2011, including any related notes and the supplement, certified by
BZNE’s independent certified public accountants in an unqualified opinion
pursuant to their audit of the financial records of such of BZNE.

 

“Basket Amount” means Fifty Thousand Dollars (US$50,000).

 



2

 

 

“Business” means (A) the business of the Sellers on the date of this Agreement,
which includes the research, development, marketing and distribution of
(i) branded pharmaceutical products, (ii) generic products, and (B) any other
business that it was contemplated, entered into, or proposed or approved to be
entered into, by the Companies on or prior to the date of this Agreement,
including (i) the research, development, marketing and distribution of any
branded or generic pharmaceutical products with respect to which any of the
Companies has made an application or filing with any U.S. or foreign
Governmental Authority (including the FDA), (ii) the research, development,
marketing and distribution of any branded or generic pharmaceutical product with
respect to which there is written evidence or documentary basis that the
Companies are contemplating, proposing or otherwise assessing its research,
development, marketing or distribution, (iii) the research, development,
marketing and distribution of any  new indication of a branded or generic
pharmaceutical product referred to in clause (A), clause (B)(i) or clause
(B)(ii) and (iv) all business and activities that are the source of any material
revenues of the Sellers from products, licenses, processes, supplies, or rights
of MSLP on or prior to the Closing Date that may not constitute any of the
foregoing matters as described in (i) – (iii) above.

 

“Business Day” means any day other than Saturday, Sunday and any day on which
banking institutions in the United States are authorized by law or other
governmental action to close.

 

“BZNE SEC Documents” means all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission, pursuant to the
reporting requirements of all applicable federal securities laws that Sellers
have filed.

 

“Claim” means any such claim, action, suit or proceeding or event or state of
facts.

 

“Closing” means the closing of the Transactions and the Transfer.

 

“Closing Date” means the date that all conditions of the closing have been
satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Consent to Assignment” shall have the meaning set forth in Section 2.7.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

 

“Contracts” means any and all contracts, agreements, commitment, franchises,
understandings, arrangements, leases, licenses, registrations, authorizations,
easements, servitudes, rights of way, mortgages, bonds, notes, guaranties,
Encumbrances, evidence of indebtedness, approvals or other instruments or
undertakings to which such person is a party or to which or by which such person
or the property of such person is subject or bound, whether written or oral and
whether or not entered into in the ordinary and usual course of the Person’s
business, excluding any Permits.

 



3

 

 

“Corporate Minute Books” means the books contain complete and accurate records
of all meetings and other corporate actions of the board of directors and/or the
shareholders of BZNE and its Subsidiaries from the date of its incorporation to
the date hereof.

 

“Costs” means what each party agrees to pay, without right of reimbursement from
the other party, the costs.

 

“Damages” means any and all damages, liabilities, obligations, penalties, fines,
judgments, claims, deficiencies, losses, costs, expenses and assessments
(including without limitation income and other taxes, interest, penalties and
attorneys’ and accountants’ fees and disbursements).

 

“De Minimus Amount” means ten thousand dollars (USD$10,000).

 

“Disclosure Schedules” identifies items of disclosure by BZNE and by reference
to a particular Section or Subsection of this Agreement.

 

“Disposition” means any offer, sale, assignment, transfer, disposal or
disposition, directly or indirectly, of the Stock Consideration.

 

“Encumbrances” means any and all claims, liabilities and obligations, liens,
pledges, charges, mortgages, security interests, restrictions, leases, licenses,
easements, liabilities, claims, encumbrances, preferences, priorities or rights
of others of every kind and description.

 

“Escrow Agent” means the escrow agent specified in the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement by and between MSLP, BZNE and the
Escrow Agent, which Escrow Agreement will be in form and substance acceptable to
the parties hereto pursuant to which the Escrowed Stock Consideration is subject
to surrender, in whole or in part, in accordance with Section 3.2 hereof.

 

“Escrow Option” and “Escrow Option Proceeds” shall have the meanings set forth
in Section 3.1(b) hereof.

 

“Escrowed Stock Consideration” shall have the meaning set forth in Section
3.1(b) hereof.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Excluded Assets” means any of the collective assets not included any rights,
claims and things or other Properties not specifically included in the Purchased
Assets. Excluded Assets are attached to this Agreement as Schedule 2.2.

 



4

 

 

“Excluded Liabilities” means any Liability or obligation of any Seller, fixed or
contingent, disclosed or undisclosed, and does not and shall not assume any
Liability for any claim, debt, default, duty, obligation or Liability of Sellers
of any kind or nature, whether known or unknown, contingent or fixed, all of
which, to the extent that they exist on and after the Closing, shall be retained
by Sellers. Excluded Liabilities are attached to this Agreement as Schedule 2.6.

 

“FDA” means U.S. Food and Drug Administration.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“FIRPTA” means the Foreign Investment in Real Property Tax Act.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination.

 

“Governmental Authority” means any nation or country (including but not limited
to the United States) and any commonwealth, territory or possession thereof and
any government or governmental, quasi-governmental or regulatory, legislative,
executive authority thereof, or commission, department or political subdivision
thereof, whether federal, state, regional, municipal, local or foreign, or any
department, board, bureau, agency, instrumentality or authority thereof, or any
court or arbitrator (public or private), including, but not limited to, the
Commission and FINRA.

 

“Governmental Authorization” means any consent, approval, license, registration,
permit or waiver issued, given, granted or otherwise, made available by or under
the authority of any Governmental Authority or pursuant to any Legal
Requirement.

 

“Indemnified Losses” means any and all actions, suits, proceedings, demands,
liabilities, damages, claims, deficiencies, fines, penalties, interest,
assessments, judgments, losses, Taxes, costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel.

 

“Indemnified Party” means any party seeking indemnification under this
Agreement.

 

“Indemnifying Party” means a party or parties against whom indemnity is sought.

 

“Intellectual Property” means any or all of the following owned, licensed, used,
controlled by or residing in Sellers relating to the Business, prior to the
Closing Date, including, without limitation, the following: (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof; (b)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith; (c) all
copyrightable works, all copyrights in both published and unpublished works, and
all applications, registrations, and renewals in connection therewith; (d) all
Know-How; (e) all computer programs and software (including data and source and
object codes and related documentation); (f) all other property rights and all
licenses and sublicenses that relate to any of the foregoing; and (g) all copies
and tangible embodiments thereof (in whatever form or medium).

 



5

 

 

“Keller Employment Agreement” means an employment agreement for a period of two
years in form and substance reasonably acceptable to Purchaser under terms
substantially similar to Brian Keller’s current employment agreement.

 

“Keller Resignation and Release” means the resignation and release in form and
substance reasonably acceptable to Purchaser by which Brian Keller shall execute
full releases and resign his employment with BZNE immediately prior to Closing.

 

“Know-How” means all trade secrets and confidential business information
(including, without limitation, databases, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, plans, drawings, specifications,
blueprints, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals).

 

“Knowledge” means, except with respect to any representation or warranty or
other statement in this Agreement qualified by knowledge, the actual knowledge
of any party as to the matters that are the subject of such representation,
warranty or other statement, or any knowledge that such party should have after
a due and diligent investigation. Where reference is made to the knowledge of
Purchaser, MSLP or Sellers, such reference shall be deemed to mean the actual
knowledge of Purchaser, MSLP or Sellers, the actual knowledge of Elliott Maza,
and Brian Keller, the Chief Financial Officer, the President, the Chief
Operating Officer, or the Chief Regulatory or compliance officer of such
entities, all of whom shall be deemed to have conducted the investigation
required by this definition.

 

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Authority and any Order.

 

“Leak-Out Rights” means at any time following the six (6) month anniversary of
the Closing, BZNE shall be permitted, during any three (3) month period, to
sell, transfer, assign or otherwise dispose of up to that number of Lock-Up
Shares equal to ten percent (10%) of the average daily volume of MSLP Common
Stock for the prior three month period as reported on the Principal Market.

 

“Liability” or “Liabilities” means any debt, loss, damage, adverse claim, fines,
penalties, liability or obligation (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
matured or unmatured, determined or determinable, liquidated or unliquidated, or
due or to become due, and whether in contract, tort, strict liability or
otherwise), and including all costs and expenses relating thereto including all
fees, disbursements and reasonable expenses of legal counsel, experts, engineers
and consultants and costs of investigation.

 



6

 

 

“Liens” means any liens including statutory liens, claims, charges, rights,
pledges, security interests, mortgages, options, title defects or other
encumbrances, restrictions or limitations of any nature whatsoever.

 

“Lock-Up Period” means, with respect to any Disposition, a two-year period
beginning on the Closing Date.

 

“Lock-Up Shares” means, with respect to Disposition, all of the shares of the
Stock Consideration issuable in the transaction to BZNE other than the Escrowed
Stock Consideration.

 

“Loss” or “Losses” means any and all Liability, damages, fines, fees, penalties
and expenses whether or not arising out of litigation, including without
limitation, interest, reasonable expenses of investigation, court costs,
reasonable out-of-pocket fees and expenses of attorneys, accountants and other
experts or other reasonable out-of-pocket expenses of litigation or other legal
proceedings, incurred in connection with the rightful enforcement of rights
under this Agreement against any Party hereto, and whether or not arising out of
third party claims against an Indemnified Party.

 

“Material Adverse Effect” means, with respect to any party, a material adverse
effect on (a) the financial condition, results of operations or business of such
party and its Subsidiaries taken as a whole; provided, however, that, with
respect to this clause (b), a “Material Adverse Effect” shall not be deemed to
include effects arising out of, relating to or resulting from (A) changes after
the date hereof in applicable GAAP or regulatory accounting requirements,
(B) changes after the date hereof in laws, rules or regulations of general
applicability to companies in the industries in which such party and its
Subsidiaries operate, (C) changes after the date hereof in global, national or
regional political conditions or general economic or market conditions
(including changes in prevailing interest rates, credit availability and
liquidity, currency exchange rates, and price levels or trading volumes in the
United States or foreign securities markets) affecting other companies in the
industries in which such party and its Subsidiaries operate, (D) changes after
the date hereof in the credit markets, any downgrades in the credit markets, or
adverse credit events resulting in deterioration in the credit markets generally
and including changes to any previously correctly applied asset marks resulting
therefrom, (E) a decline in the trading price of a party’s common stock or a
failure, in and of itself, to meet earnings projections, but not, in either
case, including any underlying causes thereof, (F) the public disclosure of this
Agreement or the Contemplated Transactions or the consummation of the
Contemplated Transactions, (G) any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism or (H) actions or omissions
taken with the prior written consent of the other party or expressly required by
this Agreement except, with respect to clauses (A), (B), (C), (D) and (G), to
the extent that the effects of such change are materially disproportionately
adverse to the financial condition, results of operations or business of such
party and its Subsidiaries, taken as a whole, as compared to other companies in
the industry in which such party and its Subsidiaries operate; or (c) the
ability of such party to timely consummate the Contemplated Transactions.

 



7

 

 

“MSLP” means Musclepharm Corporation, a Nevada corporation.

 

“MSLP Common Stock” means the common stock, par value $0.001 per share, of MSLP.

 

“Oertle Employment Agreement” means an employment agreement for a period of two
years in form and substance reasonably acceptable to Purchaser under terms
substantially similar to Christian Oertle’s current employment agreement.

 

“Oertle Resignation and Release” means the resignation and release in form and
substance reasonably acceptable to Purchaser by which Christian Oertle shall
execute full releases and resign his employment with BZNE immediately prior to
Closing.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award (in each such case whether preliminary or final).

 

“Ordinary Course of Business” or “Ordinary Course” means the conduct of the
Business in substantially the same manner as the Business was operated on the
date of this Agreement, including operations in conformance with practices and
procedures as of such date.

 

“Organizational Documents” means any and all documents pursuant to which an
entity is organized and/or operates under the applicable laws of its
jurisdiction.

 

“OTCBB” means the Over-The-Counter Bulletin Board or OTC BB™, on which MSLP
Common Stock is quoted.

 

“Party” means MSLP, the Purchaser and each of the Sellers, individually.

 

“Parties” means MSLP, the Purchaser and the Sellers, collectively.

 

“Permits” means any and all permits, rights, approvals, licenses,
authorizations, legal status, orders or Contracts under any Legal Requirement or
otherwise granted by any Governmental Authority.

 

“Permitted Encumbrances” shall have the meaning set forth in Section 2.4.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
governmental or political subdivision or any agency, Governmental Authority,
department or instrumentality thereof.

 

“Principal Market” means the NYSE MKT, the New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market or the OTC Bulletin Board or
securities exchange on which the MSLP Common Stock then trades (or any successor
to any of the foregoing).

 

“Products” mean all products developed, manufactured, licensed, distributed or
sold by Sellers or any of their subsidiaries or Affiliates, at any time.

 



8

 

 

“Properties” means any and all properties and assets (real, personal or mixed,
tangible or intangible) owned or used by the Sellers.

 

“Purchased Assets” shall have the meaning set forth in Section 2.1.

 

“Real Property” means parcel of real property owned or leased by Sellers and
that are used in the Business.

 

“Records” means all originals and copies of agreements, instruments, documents,
deeds, books, records, files, corporate franchises, stock record books,
corporate books containing the minutes of meetings of directors and shareholders
and any and all other data and information within the possession of a Party or
any Affiliate thereof.

 

“Restricted Parties” means BZNE and Brian Keller.

 

“Restrictive Period” means for a period of two (2) years beginning on the
Closing Date.

 

“SEC” means the Commission.

 

“SEC Documents” means all reports, schedules, forms, statements and other
documents required to be filed by it with the U.S. Securities and Exchange
Commission, pursuant to the reporting requirements of all applicable federal and
securities laws that MSLP has filed.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Serious Adverse Event” means, with respect to any Product, any Adverse
Experience that results in any of the following outcomes: death, a
life-threatening Adverse Experience, inpatient hospitalization or prolongation
of existing hospitalization, a persistent or significant disability or
incapacity, a congenital anomaly or birth defect or any other effect that may
otherwise jeopardize the patient or clinical study subject or may require
intervention to prevent one of the aforementioned outcomes.

 

“Stock Consideration” means 1,200,000 shares of MSLP Common Stock.

 

"Straddle Period" means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

 



9

 

 

“Tax” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, local and/or foreign income, net worth, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, share capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
transfer, registration, recording, ad-valorem, value-added, alternative or
add-on minimum, estimated, or other taxes, assessments or charges of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

“Tax Return” means any federal, state, local and foreign tax return, report or
similar statement required to be filed with respect to any Tax (including any
attached schedules), including, without limitation, any information return,
claim for refund, amended return or declaration of estimated Tax.

 

“Transaction Documents” means this Agreement, the Assignment, the Escrow
Agreement, the Lockup Agreement (defined below), the License Agreement (defined
below) and all other documents to be executed and delivered by either party
pursuant to or in connection with this Agreement and consummation of the
Contemplated Transactions.

 

“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Documents, including the sale, transfer, conveyance,
assignment, grant and delivery by Sellers to Purchaser the Purchased Assets.

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, value added and other similar Taxes and fees (including any
penalties and interest) incurred in connection with transactions contemplated by
this Agreement (including any real property transfer tax and any similar Tax).

 

“Unaudited Financial Statements” means the unaudited balance sheet of Sellers
for the nine-month period ended September 30, 2013 and the unaudited profit and
loss statement, statement of cash flow and statement of changes in stockholders’
equity for the nine-months ended September 30, 2013, including any related
notes.

 

1.2 Recitals. The above WHEREAS clauses are hereby incorporated by reference
into this Agreement as if fully stated herein.

 



10

 

 

1.3 Construction and Interpretation. Unless the context of this Agreement
otherwise requires, (i) words of any gender include the other gender; (ii) words
using the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of this Agreement; and (v)
the word “including” does not imply any limitation to the item or matter
mentioned.

 

ARTICLE II.

PURCHASED ASSETS AND ASSUMED LIABILITIES

 

2.1 Purchased Assets. Subject to and upon the terms and conditions of this
Agreement, each Seller shall sell, transfer, convey, assign, grant and deliver
to Purchaser, and Purchaser shall acquire, and except as otherwise indicated in
this Section 2.1, at the Closing, subject to the Permitted Encumbrances, all
rights, title and interest in and to all business, Properties, equipment,
furniture, fixtures, licenses, goodwill and rights of each Seller as a going
concern, of every kind, nature and description, tangible and intangible, owned
or leased, or mixed, wherever located and whether or not carried or reflected on
the Records of such Seller, including all Properties, franchises, rights
described in the Bill of Sale, the Assignment, and all of the other assets of
each Seller including, without limitation, all assets associated with the
QuSomes, HyperSorb and EquaSomes drug delivery technologies, but excluding the
Excluded Assets, as the same shall exist on the Closing Date, forming a part of
or used in connection with any of Seller’s Business. All of the foregoing (other
than the Excluded Assets) are herein collectively referred to as the “Purchased
Assets.” The Purchased Assets also include, without limitation, all, or where
expressly indicated below in this Section 2.1, all right and title and interest
of Seller in and to all, of the following:

 

(a) Sellers’ customer accounts described in Schedule 2.1(a) to this Agreement
(the “Acquired Customer Accounts”);

 

(b) All books and records, and other information, relating to the Acquired
Customer Accounts and any other customer accounts (“Other Accounts”) ever
serviced by the Sellers to the extent that such information regarding Other
Accounts is in such Sellers’ possession;

 

(c) All Contracts to which any Seller is a Party or by which it is bound, each
as listed on Schedule 2.1(c) and described in Schedule 2.1;

 

(d) All Records;

 

(e) All Intellectual Property (including the name “Biozone”);

 

(f) All computer software, including source code, executable code, data,
databases, and related documentation;

 

(g) All advertising and promotional materials;

 



11

 

 

(h) The permits and licenses listed in Schedule 2.4; and

 

(i) Such other Properties of Seller listed on Schedule 2.1(j).

 

2.2 Excluded Assets. The Sale under this Agreement shall not include any rights,
claims and things or other Properties not specifically included in the Purchased
Assets. All such Excluded Assets are listed on Schedule 2.2.

 

2.3 Instruments of Transfer. The Transfer to Purchaser of each of the Purchased
Assets as herein provided shall be effected by the Assignment and any other
bills of sale, licenses, endorsements, assignments, certificates of title,
and/or other good and sufficient instruments of transfer and conveyance,
satisfactory in form and substance to the Sellers and as shall be effective to
vest in Purchaser title to each and all such Purchased Assets as required by
this Agreement.

 

2.4 Title to Purchased Assets. Sellers shall Transfer to Purchaser good and
marketable title to all of the Purchased Assets, free and clear of any and all
Encumbrances, except for those encumbrances or limitations expressly identified
on Schedule 2.4.

 

2.5 Assumed Liabilities. Except as may otherwise expressly be provided
hereunder, Purchaser shall only assume the Assumed Liabilities set forth on
Schedule 2.5 and at the Closing shall sign the Assignment.

 

2.6 Excluded Liabilities. Except as expressly provided on Schedule 2.5 hereto,
Purchaser shall not and does not assume any Excluded Liabilities.

 

2.7 Consent to Assignment. Except as may otherwise be provided hereunder,
Sellers shall, at the Closing, execute and deliver to Purchaser, and cause each
party with which the Sellers have entered into a Contract that remains in full
force and effect to execute and deliver to Purchaser, an assignment and consent
to assignment agreement in a form reasonably acceptable to the Purchaser (the
“Consent to Assignment”). All such Consent(s) to Assignment are listed on
Schedule 2.7.

 

ARTICLE III.

PURCHASE PRICE; SALES AND TRANSFER TAXES

 

3.1 Consideration.

 

(a) Purchase Price. The purchase price for the Purchased Assets to be acquired
pursuant to Section 2.1 shall, in addition to the assumption of liabilities
pursuant to Section 2.5, be the Stock Consideration.

 

(b) Delivery of Stock Consideration. At the Closing, in consideration for the
Purchased Assets, Purchaser shall pay or otherwise provide to Seller the
following, within five (5) Business Days after the Closing: 1,200,000 shares of
MSLP Common Stock. The number of shares of MSLP delivered at Closing shall be
subject to adjustment within nine (9) months following the Closing (the “Escrow
Period”) as provided in this Section 3.1(b). At Closing MSLP shall (A) deliver
or cause to be delivered to BZNE 600,000 shares of MSLP Common Stock, and (B)
deliver or cause to be delivered to the Escrow Agent 600,000 shares of MSLP
Common Stock (the “Escrowed Stock Consideration”). MSLP shall have an
irrevocable right and option (the “Escrow Option”) to purchase at any time or
from time to time during the Escrow Period all of any portion of the Escrowed
Stock Consideration at a purchase price of $10.00 per share in cash or
immediately available funds (the “Escrow Option Proceeds”). MSLP may exercise
the Escrow Option by written notice to the Escrow Agent informing the Escrow
Agent of the exercise of the Escrow Option at any time prior to 5:00 P.M. E.T.
during the Escrow Period (including by fax or email) of the exercise of the
Escrow Option, together with a certified check or wire transfer to the account
of the Escrow Agent (which funds shall continue to be subject to the Escrow
Agreement during the Escrow Period), with a copy to BZNE(although such copy
shall not be a condition to exercise of such Escrow Option). Upon receipt of the
Escrow Option Proceeds, the Escrow Agent shall remit such proceeds within three
(3) Business Days to BZNE. Upon termination of the Escrow Period, any remaining
Escrowed Stock Consideration shall be promptly transmitted to BZNE.

 



12

 

 

3.2 Escrowed Stock Consideration and Escrow Option Proceeds.

 

(a) The Escrowed Stock Consideration shall provide non-exclusive security for
any amounts due as a result of the indemnification obligations in Article X and
other obligations of Sellers to Purchaser and MSLP under this Agreement.

 

(b) Amounts to be satisfied from the Escrow will be satisfied in the manner set
forth in the Escrow Agreement.

 

(c) Sellers’ liability to Purchaser and MSLP for amounts due as a result of the
indemnification obligations in Article X shall not be limited to amounts of the
Escrowed Stock Consideration in Escrow and BZNE shall be responsible for amounts
in excess of the amount of the Escrow.

 

(d) The Escrow Agreement shall provide that, unless any claim for an Indemnified
Loss against the Escrow has been made prior to the nine (9) month anniversary of
the Closing Date, and provided there has not been any claim for an Indemnified
Loss prior to the nine (9) month anniversary of the Closing Date, the balance of
the Escrow Stock Consideration shall be released from the Escrow and delivered
to Sellers within five (5) business days following the nine (9) month
anniversary of the Closing Date. If a claim for an Indemnified Loss is made
prior to the end of the nine (9) month period, then the amount of Escrowed Stock
Consideration equal to the maximum amount of the claim shall continue to be held
in escrow and the balance shall be released and delivered to Sellers. For
purposes of determining the amount of shares to continue to be held in escrow,
the value of each share of Escrowed Stock Consideration shall be the average
closing price of the shares for the five trading days immediately prior to the
receipt of the claim.

 

(e) Sellers agree that they will not sell, transfer or pledge the Escrowed Stock
Consideration except as contemplated in the Escrow Agreement.

 



13

 

 



ARTICLE IV.

THE CLOSING; CLOSING DELIVERIES

 

4.1 Closing; Closing Date. The Closing shall take place at the offices of
Sichenzia Ross Friedman Ference LLP not later than five days after all of the
conditions to closing specified in this Agreement (other than those conditions
requiring the execution or delivery of a document or the taking of some action
at the Closing) have been fulfilled or waived by the Party entitled to waive
that condition; provided, however, that (a) the Parties shall use their best
efforts to effect the Closing by December 31, 2013, and (b) the Closing may take
place by facsimile, electronic mail or other means as may be mutually agreed
upon in advance by the Parties.

 

4.2 Actions to Be Taken at the Closing. At the Closing, the Parties will take
all of the following actions and deliver all of the following (collectively, the
“Closing Deliveries”):

 

(a) Sellers will deliver or cause to be delivered to Purchaser the following:

 

(i) The Assignment(s) executed by the applicable Seller;

 

(ii) The Consent(s) to Assignment;

 

(iii) The Escrow Agreement;

 

(iv) The License Agreement;

 

(v) The Keller Resignation and Release;

 

(vi) The Oertle Resignation and Release;

 

(vii) A true and complete copy of the Organizational Documents of each of
Sellers, as amended; and

 

(viii) All other documents, materials, instruments, papers, items and Property
required by the terms of this Agreement to be delivered to Purchaser to transfer
and vest in Purchaser good and marketable title in and to the Purchased Assets
free and clear of all Encumbrances except for the Permitted Encumbrances
applicable thereto.

 

(b) Purchaser will deliver the following to, unless otherwise specified, the
Sellers:

 

(i) The certificate(s) to be issued by MSLP representing the Stock
Consideration;

 



14

 

 

(ii) An officer’s certificate in mutually agreeable form executed by each of
MSLP and the Purchaser (the “Officer’s Certificates”), including evidence of all
requisite corporate approval obtained by MSLP and the Purchaser for this
Agreement and the other Transaction Documents, including but not limited to the
approval hereof and thereof by the Board of Directors of each of MSLP and the
Purchaser;

 

(iii) The Escrow Agreement;

 

(iv) The License Agreement;

 

(v) The Keller Employment Agreement;

 

(vi) The Oertle Employment Agreement; and

 

(vi) A stock certificate of the Purchaser showing that the Purchaser is wholly
owned by MSLP.

 

(c) Sellers, on the one hand, and Purchaser and MSLP, on the other hand, shall
take such other actions and shall execute and deliver such other instruments,
documents and certificates as are required by the terms of this Agreement or as
may reasonably be requested by the other Party or Parties in connection with the
consummation of the Transfer and the other transactions contemplated by this
Agreement. On the Closing Date, Purchaser shall be able to conduct its business
in all material respects as Sellers presently conducts their respective
businesses, including but not limited to the use of the proprietary QuSomes,
HyperSorb, Intense C Serum PM and EquaSomes drug delivery technologies.

 

4.3 Adjustments at Closing. All deposits on Contracts and prepayments, including
the insurance policies listed on Schedule 5.22, relating to the Purchased Assets
shall be pro-rated as of the Closing Date, and the Purchaser shall pay BZNE the
amount in cash at Closing for any pre-payments pre-paid by BZNE for any period
after the Closing Date.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

In order to induce Purchaser to enter into this Agreement and to consummate the
Contemplated Transactions, Sellers, jointly and severally, make the
representations and warranties set forth below to Purchaser and MSLP as of the
date hereof, except as otherwise noted herein or as set forth in the Disclosure
Schedules (provided, however, that any disclosure contained in any section of
the Disclosure Schedules relating to one section of this Agreement shall be
deemed to be disclosed with respect to any other section of this Agreement to
the extent the relevance of such disclosure to any such representation and
warranty is reasonably apparent from the descriptions contained in the
Disclosure Schedules to the reader without the need to review or consult
additional documents).

 

5.1 Organization. Sellers are corporations duly organized, validly existing and
in good standing under the Laws of their jurisdiction of incorporation. Sellers
have the requisite corporate power and is duly qualified or licensed to do
business in each jurisdiction where the character of the properties owned or
operated by it or the nature of its business makes such qualification or
licensing necessary. Sellers have all requisite right, power and authority to
(a) own and operate their Properties, (b) conduct their business as presently
conducted in accordance with local business practices and (c) engage in and
consummate the Contemplated Transactions. Sellers are not in default under their
Organizational Documents, nor have Sellers had a Material Adverse Effect.

 



15

 

 

5.2 Authorization; Enforceability. Sellers have all requisite right, power and
authority to execute and deliver the Transaction Documents to which they are a
party and consummate the Transactions. The execution and delivery of the
Transaction Documents and the consummation of the Contemplated Transactions have
been duly authorized by all requisite corporate or other action. This Agreement
has been duly executed and delivered by each of Sellers and constitutes the
legal, valid and binding obligation of such party, enforceable in accordance
with its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws affecting creditors’ rights generally and subject to the
effect of general principles of equity, whether considered in a proceeding in
equity or at law).

 

5.3 No Consent, Violation or Conflict. Except as set forth on Schedule 2.7, the
execution and delivery of the Transaction Documents and the consummation of the
Transactions, and compliance by Sellers with the provisions hereof, (a) do not
and will not violate or, if applicable, conflict with any provision of Law, or
any provision of such Organizational Documents of Sellers, and (b) do not and
will not, with or without the passage of time or the giving of notice, result in
the breach of, cause the acceleration of performance or constitute a default or
require any consent under, or result in the creation of any Lien upon any
material property or assets of Sellers pursuant to any instrument or agreement
to which each of Sellers is a party or by which the properties of Sellers may be
bound or affected.

 

5.4 Consent of Governmental Authorities. Each of Sellers has obtained all
necessary authorizations from, and no further consent, approval or authorization
of, or registration, qualification or filing, with, any Governmental Authority,
or any other Person, is required to be made or obtained by Seller, as the case
may be, in connection with the execution and delivery of the Transaction
Documents by Sellers to which it is a party or the consummation by Sellers of
the Contemplated Transactions.

 

5.5 Brokers. Sellers have not incurred or will not incur any broker’s, finder’s,
investment banking or similar fees, commissions or expenses in connection with
the Contemplated Transactions, which would be payable by MSLP or Purchaser after
the Closing Date.

 

5.6 Organizational Documents and Corporate Records. A true and complete copy of
the Organizational Documents of Sellers, as amended, will be delivered to
Purchaser on the Closing Date. The Corporate Minute Books will also be delivered
to Purchaser on the Closing Date. Such Corporate Minute Books contain complete
and accurate records of all meetings and other corporate actions of the board of
directors and/or the shareholders of Sellers that relate to the Purchased Assets
and Assumed Liabilities from the respective dates of their incorporation to the
date hereof. All matters requiring the authorization or approval of the board of
directors and/or the shareholders of Sellers have been duly and validly
authorized and approved by them.

 



16

 

 

5.7 Financial Statements.

 

(a) Schedule 5.7(a) includes a true and complete copy of (i) the audited balance
sheet of Sellers for the fiscal years ended on December 31, 2012 and 2011 and
the audited profit and loss statement, statement of cash flow and statement of
changes in stockholders’ equity for the fiscal year ended on December 31, 2012
and 2011, including any related notes and the supplement, certified by Sellers’
independent certified public accountants in an unqualified opinion pursuant to
their audit of the financial records of such of Sellers (the “Audited Financial
Statements”); and (ii) the unaudited balance sheet of Sellers for the
nine-months ended September 30, 2013 and the unaudited profit and loss
statement, statement of cash flow and statement of changes in stockholders’
equity for the nine-months ended September 30, 2013, including any related notes
(the “Unaudited Financial Statements”).

 

(b) The Audited Financial Statements and the Unaudited Financial Statements: (a)
will be at the time of delivery and have been prepared in accordance with the
books of account and records of Sellers; (b) do and will at the time of delivery
fairly present, and represent true, correct and complete statements of the
consolidated financial condition of Sellers as well as the results of its
operations at the dates and for the periods specified in those statements; and
(c) will be at the time of delivery and have been prepared in accordance with
GAAP consistently applied with prior periods.

 

5.8 Absence of Undisclosed Liabilities. As of the Closing Date, none of Sellers
has any debts, claims, Liabilities, commitments or obligations of any nature
whatsoever, whether accrued, absolute, contingent or otherwise, other than as
provided for in this Agreement, as may be identified in the Assignment and
Assumption Agreement or disclosed and accrued for or reserved against in the
Unaudited Financial Statements. Except as set forth in Schedule 2.5, there is no
basis for assertion against Sellers of any such debt, claim, Liability,
commitment, obligation or loss. For the avoidance of doubt, Sellers acknowledge
that neither Purchaser nor MSLP is not assuming any Excluded Liabilities and
Purchaser and MSLP will be indemnified in connection with any Indemnified Claim
(including claims brought against Purchaser, MSLP and their Affiliates with
respect to any Excluded Liabilities pursuant to Article X.

 

5.9 Compliance with Laws.

 

(a) Each of Sellers is in material compliance with all Laws applicable to it or
its properties or has made all necessary material filings to be in compliance
with all such Laws, including, without limitation, those relating to (i) the
development, testing, manufacture, packaging and labeling of products, (ii)
employment, occupational safety and employee health, (iii) building, zoning and
land use; and (iv) the Foreign Corrupt Practices Act of 1977, as amended and all
applicable anti-bribery, anti-kickback and related laws and regulations.

 

(b) Neither Sellers nor any affiliate, director, officer, partner, employee,
agent, representative or other person acting on behalf of such party has: (i)
used any funds for contributions, payments, gifts or entertainment, or made any
expenditures relating to political activities of foreign, federal, state or
local government officials or others in violation of any Law, or ii) accepted or
received any unlawful contributions, payments, gifts or expenditures.

 



17

 

 

(c) To the Knowledge of Sellers, no Seller has received notification from any
Governmental Authority asserting that it is not in compliance with or has
violated any of the Laws which such Governmental Authority enforces, or
threatening to revoke any authorization, consent, approval, franchise, license,
or permit, and Sellers are not subject to any agreement or consent decree with
any governmental or regulatory authority arising out of previously asserted
violations.

 

(d) Sellers have at all times been in material compliance with all legal
requirements applicable to it, relating to export control, trade embargoes, and
anti-boycott prohibitions. To their Knowledge, no product sold or services
provided by Sellers during the last five (5) years has been, directly or
indirectly, sold to or performed on behalf of Cuba, Iraq, Iran, Libya or North
Korea or customers in such countries.

 

(e) Neither Sellers, nor any affiliate or agent of Sellers, nor any person
acting on behalf of or associated with Sellers, acting alone or together, has
(a) received, directly or indirectly, any rebates, payments, commissions,
promotional allowances or any other economic benefits, regardless of their
nature or type, from any customer, supplier, employee or agent of any customer
or supplier; or (b) directly or indirectly given or agreed to give any money,
gift or similar benefit to any customer, supplier, employee or agent of any
customer or supplier, any official or employee of any government (domestic or
foreign), or other person who was, is or may be in a position to help or hinder
the business of Sellers (or assist Sellers in connection with any actual or
proposed transaction), in each case which (i) may subject Sellers to any damage
or penalty in any civil, criminal or governmental litigation or proceeding, (ii)
if not given in the past, may have had an adverse effect on the business,
financial condition, operations or prospects of Sellers, or (iii) if not
continued in the future, may adversely affect the business, financial condition,
operations or prospects of Sellers.

 

5.10 Compliance with Securities Regulation.

 

(a) Since July 1, 2011, Sellers have filed all BZNE SEC Documents. As of their
respective filing dates the BZNE SEC Documents (i) did not (or with respect to
BZNE SEC Documents filed after the date hereof, will not) contain any untrue
statement of any material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading and (ii)
complied in all material respects with the applicable requirements of the
Exchange Act, the Securities Act, as the case may be, the Sarbanes-Oxley Act and
the applicable rules and regulations of the SEC thereunder. All prior sales of
securities of Sellers were either properly registered under federal and/or state
securities laws or issued pursuant to an exemption therefrom and all such sales
were all done in accordance with all laws, rules, regulations.

 

(b) Sellers have not, and has never been, the subject of any formal or informal
inquiry or investigation by the SEC or FINRA. Sellers have no Knowledge of any
action by the SEC, FINRA or the Pink OTC Markets that seeks to delist the shares
of Sellers or otherwise render such shares ineligible for quotation and trading
on the OTCBB.

 



18

 

 

(c) Information in 8-K. The information supplied by the Seller in writing
expressly for inclusion or incorporation by reference in BZNE’s 8-K related to
the Transactions and any amendment thereof or supplement thereto, will not, on
the date filed with the Commission, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading.

 

5.11 Regulatory Compliance.

 

(a) Sellers are in material compliance with all applicable Laws, rules,
regulations, and policies administered or enforced by the FDA, the U.S. Drug
Enforcement Administration, the U.S. Department of Health and Human Services,
the Centers for Medicare and Medicaid Services, the HHS Office of Inspector
General, and any other Governmental Authority that regulates the development of
pharmaceutical or medical device products in any jurisdiction, including,
without limitation, relating to state or federal anti-kickback sales and
marketing practices, off-label promotion, government health care program price
reporting, good clinical practices, good manufacturing practices, good
laboratory practices, advertising and promotion, pre- and post-marketing adverse
drug experience and adverse drug reaction reporting, and all other pre- and
post-marketing reporting requirements, as applicable. In addition, Sellers are
operating in material compliance with, such Permits required for the conduct of
the Sellers’ Business (collectively, the “Regulatory Permits”). Sellers have
fulfilled and performed all of their material obligations with respect to the
Regulatory Permits, and, to the Knowledge of the Sellers, no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any other material impairment of the rights of
the holder of any Regulatory Permit. Sellers have operated and are in compliance
in all material respects with applicable statutes and implementing regulations
administered or enforced by the FDA or any other applicable Governmental
Authority. Sellers have not received notice of any pending or threatened claim,
suit, proceeding, hearing, enforcement, audit, investigation, arbitration or
other action from the FDA or any other applicable Governmental Body alleging
that any operation or activity of the Companies or any Subsidiary is or has been
in violation of any applicable Law. Prior to the Closing Date, all Regulatory
Permits will be assigned by Sellers to Purchaser pursuant to this Agreement. All
requisite consents from third parties (including, without limitation, from any
Governmental Authority) in connection with such assignment of Regulatory Permits
have been, or will be, obtained prior to the Closing Date.

 

(b) Schedule 5.11(b) lists each Product developed, manufactured, licensed,
distributed or sold by Sellers. All of the Products have been assigned by
Sellers to Purchaser and will constitute Purchased Assets, Each Product
manufactured by or on behalf of Sellers has been manufactured materially in
accordance with (i) the product registration applicable to such Product, (ii)
the specifications under which the Product is normally and has normally been
manufactured, (iii) the applicable provisions of current “good manufacturing
practices” and the “Quality Systems Rule” administered by the FDA or other
Governmental Authority and (iv) without limiting the generality of Section 5.9,
the provisions of all applicable Laws. Sellers do not have any material
liability arising out of any injury to individuals or damage to property arising
from the products or services provided by any of the Sellers, or stemming from
the ownership, possession, or use of any product manufactured, imported, sold or
distributed by or on behalf of any of Sellers. Sellers have not committed any
act or failed to commit any act, which would result in, and there has been no
occurrence which would give rise to or form the basis of, any product liability
or liability for breach of warranty (whether covered by insurance or not) on the
part of Sellers with respect to products designed, manufactured, assembled,
maintained, delivered or sold, or services rendered, by or on behalf of any of
Sellers.

 

19

 

 

(c) Sellers have obtained all the currently applicable drug applications and
drug submissions, or similar registrations or submissions required for the
Products and all amendments and supplements thereto, and all other material
permits required by the FDA to conduct the business as it is currently conducted
(the “Regulatory Approvals”). All of the Regulatory Approvals have been duly and
validly issued and are in full force and effect, and Sellers are in material
compliance with each such permit held by or issued to them. Except as listed on
Schedule 5.11(c), Sellers are the sole and exclusive owner of the Regulatory
Approvals and hold all right, title and interest in and to all such Regulatory
Approvals. Sellers have not granted any third party any right or license to use,
access or reference any of the Regulatory Approvals, including without
limitation, any of the know-how contained in any of the Regulatory Approvals or
rights (including any regulatory exclusivities) associated with each such
Regulatory Approvals. Prior to the Closing Date, all Regulatory Approvals will
be assigned by Sellers to Purchaser pursuant to the Assignment. All requisite
consents from third parties (including, without limitation, from any
Governmental Authority) in connection with such assignment of Regulatory
Approvals have been, or will be obtained prior to the Closing Date.

 

(d) There is no action or proceeding by any Governmental Authority pending or,
to the Knowledge of Sellers, or any of their Affiliates, threatened seeking the
recall of any of the Products or the revocation or suspension of any Regulatory
Approval. Sellers have made available to Purchaser complete and correct copies
of all Regulatory Approvals. In addition, (i) Sellers have made available to
Purchaser a complete and correct copy of the Product data; (ii) to the Knowledge
of Sellers, all applicable Laws to the preparation and submission of the
Regulatory Approvals to the relevant regulatory authorities have been complied
with; (iii) to the Knowledge of Sellers, Sellers have filed with the relevant
regulatory authorities all required material notices, supplemental applications,
and annual or other reports, including adverse experience reports, with respect
to the Regulatory Approvals.

 

(e) Schedule 5.11(e) lists all product registrations which are pending or
maintained by Sellers and with respect to pending product registrations, the
phase of clinical development of the Products which are the subject thereof. A
true and complete copy of each such product registration has been previously
delivered to Purchaser. All product registrations which are pending or
maintained by Sellers have been assigned by Sellers to Purchaser pursuant to
this Agreement.

 

(f) Sellers have no Knowledge of any Serious Adverse Events associated with the
use of Products required to be reported to the FDA that have not been reported
to the FDA in accordance with applicable Law. Schedule 5.11(f) lists all (i)
Products which since October 1, 2011 have been recalled, withdrawn or suspended
by Sellers, whether voluntarily or otherwise, (ii) without limiting the
generality of Section 5.9, completed or to the Knowledge of Sellers, pending
proceedings seeking the recall, withdrawal, suspension or seizure of any
Product, and (iii) regulatory letters, warning letters, and letters of adverse
findings received since October 1, 2011 by Sellers or, to the Knowledge of
Sellers, any of its agents relating to Sellers or any of the Products, copies of
which have previously been delivered to Purchaser.

 



20

 

 

(g) To the Knowledge of Sellers, and except as set forth in the Disclosure
Schedules or as to which adequate reserves have been established, there exist no
set of facts: (i) which could furnish a reasonable basis for the recall,
withdrawal or suspension of any material product registration, product license,
export license or other license, approval or consent of any domestic or foreign
Governmental Authority with respect to Sellers or any of the Products; or (ii)
which could furnish a reasonable basis for the recall, withdrawal or suspension
of any Product from the market, the termination or suspension of any clinical
testing of any Product, or the change in marketing classification of any
Product.

 

(h) Except as set forth in Schedule 5.11(h), all Products which have been sold
through Sellers have been merchantable and free from defects in material or
workmanship for the term of any applicable warranties and under the conditions
of any express or implied specifications and warranties arising under Law and as
set forth in the specific order. Except as disclosed in Schedule 5.11(h) hereto,
Sellers have not received any claims based on alleged failure to meet the
specifications or breach of product warranty arising from any applicable
manufacture or sale of their Products.

 

(i) As of the Closing Date, (i) all inventory will materially conform to the
specifications therefor contained in the Regulatory Approvals and to the
Regulatory Approvals and with the requirements of all applicable Governmental
Authorities, and is capable of maintaining such until the expiration date
therefor, and (ii) no material amount of inventory will be misbranded or
adulterated in violation of Sections 501, 502 or 505 of the U.S. Food, Drug, and
Cosmetic Act.

 

(j) Sellers have not directly conducted any studies, tests and preclinical and
clinical trials (“Studies”).

 

(k) Sellers are and have been in material compliance with all Laws requiring the
maintenance or submission of reports or records under requirements administered
by the FDA or any other Governmental Authority. Neither Sellers, nor any of
their respective employees or agents, have made any untrue or fraudulent
statements of material facts to the FDA or any other applicable Governmental
Authorities, or in any records and documentation prepared or maintained to
comply with the applicable Laws, or failed to disclose a fact required to be
disclosed to the FDA or any other similar Governmental Authorities.

 

(l) Neither Sellers, nor any of their officers, directors, or respective
Affiliates, has been convicted of any crime or engaged in any conduct that could
result or resulted in debarment, exclusion or disqualification by the FDA or any
other Governmental Authority, and there are no proceedings pending or, to the
Knowledge of Sellers threatened that reasonably might be expected to result in
criminal or civil liability or debarment, exclusion or disqualification by the
FDA or any other Governmental Authority. Sellers have not received written
notice of or been subject to any other enforcement action involving the FDA or
any other Governmental Authorities, including any suspension, consent decree,
notice of criminal investigation, indictment, sentencing memorandum, plea
agreement, court order or target or no-target letter, and none of the foregoing
are pending or, to the Knowledge of Sellers, threatened in writing against
Sellers. Neither Sellers, nor any of its officers, directors or employees has
committed any act, made any statement or failed to make any statement that would
reasonably be expected to provide a basis for the FDA to invoke its policy with
respect to “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” or for any other Governmental Authority to invoke any similar
policy.

 



21

 

 

(m) Sellers have complied with all applicable security and privacy standards
regarding protected health information under (i) the Health Insurance
Portability and Accountability Act of 1996 or any foreign equivalent and (ii)
other applicable privacy laws.

 

(n) Sellers are not party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders or similar agreements with or
imposed by any governmental authority.

 

(o) True and complete copies of all information, data, protocols, study reports,
safety reports and/or other relevant documents and materials have been made
available to Purchaser.

 

5.12 Compliance with Environmental Laws. Sellers are in material compliance with
all applicable Environmental Laws. Except as set forth in Schedule 5.12, there
have been no governmental claims, citations, notices of violation, judgments,
decrees or orders issued against Sellers impairment or damage, injury or adverse
effect to the environment or public health and, to the Knowledge of Sellers,
there have been no private complaints with respect to any such matters. There is
no material condition relating to any Properties of Sellers that would require
any type of remediation, clean-up, response or other action under applicable
Environmental Laws and Sellers have materially complied with Environmental Laws
in the generation, treatment, storage and disposal of toxic and hazardous
substances, as defined under any applicable Environmental Laws.

 

5.13 Legal Proceedings. (a) Sellers are not a party to any pending or threatened
legal, administrative or other proceeding, arbitration, mediation, or
out-of-court settlement negotiation or to their Knowledge any investigation by
any Governmental Authority, and (b) no Person who is or was within the last five
years a director or officer of either of Sellers is a party to any pending, or
threatened, legal, administrative or other proceeding, arbitration, mediation,
or out-of-court settlement negotiation or to their Knowledge investigation by
any Governmental Authority in their capacity as directors or officers of
Sellers, except for any such matter which does not have a Material Adverse
Effect on Sellers. Sellers are not subject to any order, writ, injunction,
decree or other judgment of any court. Sellers are not subject to any decree or
other similar judgment of any Governmental Authority.

 



22

 

 

5.14 Title to and Condition of Certain Property.

 

(a) Sellers have and will have good and marketable title or leasehold interest
to each item of equipment and other personal property included as a Purchased
Asset and/or used in connection with such assets.

 

(b) Except as set forth on Schedule 5.14, the buildings, structures,
appurtenances, leasehold improvements, equipment, machinery, rolling stock and
other tangible property owned or used by Sellers (i) are not, and as of the
Closing Date, will not be in need of substantial maintenance or repairs (except
for ordinary or routine maintenance or repairs), (ii) are, and as of the Closing
Date will be, free of structural or non-structural defects, and (iii) have
access to adequate water, sewer, gas, telephone and electric utilities which are
in good working order; in each instance as is sufficient to conduct the business
of Sellers as currently conducted.

 

(c) Each item of equipment, personal property and asset of Sellers included as a
Purchased Asset and/or used in connection with the operation of such assets
shall remain with Purchaser as of the Closing Date. None of the items of
equipment, personal property and assets identified as Purchased Assets was
imported under a temporary import or similar regulatory regime that would
restrict the transfer, or would cause Purchaser to owe additional Taxes as a
result of the transfer, of such property.

 

5.15 Real Property. Schedule 5.15 sets forth the street address of each parcel
of Real Property. Purchaser has been delivered true and complete copies of all
of the lease agreements relating to the Real Property. Sellers enjoyed or enjoy
peaceful and undisturbed possession of the Real Property. Neither Sellers, nor
Purchaser own any real property. All construction and improvements made on the
Real Property are, as of the Closing Date, not in need of substantial repairs
except for ordinary or routine maintenance or repairs. Schedule 5.15 sets forth
the monthly rent currently payable by Sellers to third parties under any lease
agreements relating to the Real Property.

 

5.16 Governmental Authorizations. Sellers have all material authorizations,
consents, approvals, franchises, licenses and permits required under applicable
Law for the ownership of such Sellers’ properties and operation of their
business as presently operated. No suspension, nonrenewal or cancellation of any
of such permits is pending or, to the Knowledge of Sellers, threatened, and
there is no reasonable basis therefor. Sellers are not in conflict with, or in
material default or violation of any such permits. Sellers have obtained, or
prior to the Closing Date will obtain, all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable Law for
the assignment of the ownership of such properties and operation of their
business as presently operated by Sellers to Purchaser.

 

5.17 Employment Matters.

 

(a) Schedule 5.17 contains a list of: (i) all employees of Sellers who will
become employees of Purchaser, (ii) the monthly that will be payable by
Purchaser to such employees, and (iii) a summary of the benefit such employees
are entitled to. As of the Closing Date, except as set forth on Schedule 2.5,
there will be no unpaid salary accrued vacation days, unreimbursed expenses or
any other amounts owing to such employees. There are no employment, consulting,
severance or indemnification arrangements, arrangements which contain change of
control provisions, agreements, or understandings between either of Sellers and
any officer, director, consultant or employee. Schedule 5.17(a) contains the
names, job descriptions and annual salary rates and other compensation of all
officers, directors, employees and consultants of Sellers (including
compensation paid or payable by Sellers under Seller retirement plans, the
“Plans”), and a list of all employee policies (written or otherwise), employee
manuals or other written statements of rules or policies concerning employment,
including working conditions, vacation and sick leave, a complete copy of each
of which (or a description, if unwritten) has been delivered to Purchaser.

 



23

 

 

(b) Sellers have materially complied with all applicable employment Laws,
including payroll and related obligations, benefits, and social security, and
does not have any material obligation in respect of any amount due to employees
of Sellers or government agencies, other than normal salary, other fringe
benefits and contributions accrued but not payable on the date hereof.

 

(c) Schedule 5.17(c) sets forth a complete list of the Plans. The Plans shall
all be Excluded Liabilities and shall not be assigned to Purchaser.

 

Without limiting the generality of Section 5.9, each Plan has been materially
administered in accordance with its terms and applicable Law. With respect to
the Plans, (i) no event has occurred and there exists no condition, facts or
circumstances, which could give rise to any material liability of Sellers under
the terms of such Plans or any applicable Law, (ii) Sellers have paid or accrued
all material amounts required under applicable Law and any Plan to be paid as a
contribution to each Plan through the date hereof, (iii) Sellers have set aside
adequate reserves to meet contributions which are not yet due under any Plan,
except for any failure which will not have a Material Adverse Effect, (iv) the
fair market value of the assets of each funded Plan, the liability of each
insurer for any Plan funded through insurance or the book reserve established
for any Plan, together with accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations, as of the Closing Date, with
respect to all current and former participants in such Plan according to the
actuarial assumptions and valuations most recently used to determine employee
contributions to such Plan and no transaction contemplated by this Agreement
shall cause such assets or insurance obligations to be less than such benefit
obligations, and (v) each Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.

 

On the date hereof, no Plan has been, (i) terminated, (ii) amended in any manner
which would directly or indirectly increase the benefits accrued, or which may
be accrued, by any participant thereunder or (iii) amended in any manner which
would materially increase the cost to Purchaser of maintaining such Plan. No
Plan provides retiree medical or retiree insurance benefits to any Person.
Except as disclosed or identified in Schedule 5.17(c), there are no amounts due
or owing to any employee of Sellers for any accrued salary, remuneration,
compensation and/or benefit, including, without limitation, amounts due for
accrued vacation, sick leave or commissions.

 



24

 

 

5.18 Labor Relations. There is no strike or dispute pending or threatened
involving any employees of Sellers. None of the employees of Sellers are a
member of any labor union and Sellers are note a party to, otherwise bound by,
or threatened with any labor or collective bargaining agreement. None of the
employees of Sellers are known to be engaged in organizing any labor union or
other employee group that is seeking recognition as a bargaining unit. Without
limiting the generality of Section 5.9, (a) no unfair labor practice complaints
are pending or threatened against Sellers, and (b) no Person has made any claim,
and there is no basis for any claim, against Sellers under any statute,
regulation or ordinance relating to employees or employment practices, including
without limitation those relating to age, sex and racial discrimination,
conditions of employment, and wages and hours.

 

5.19 Contracts. Schedule 5.19 sets forth a list of all Contracts, including,
without limitation with respect to Sellers:

 

(a) each partnership, joint venture or similar agreement between Sellers and
another Person;

 

(b) each contract or agreement under which Sellers have created, incurred,
assumed or guaranteed (or may create, incur, assume or guarantee) indebtedness
of more than US$35,000 in principal amount or under which Sellers have imposed
(or may impose) a Lien on any of its assets, whether tangible or intangible
securing indebtedness in excess of US$35,000;

 

(c) each contract or agreement which involves an aggregate payment or commitment
per contract or agreement on the part of Sellers of more than US$35,000 per
year;

 

(d) each contract or agreement which involves or contributes to Sellers,
aggregate annual remuneration which exceeds 5% of such consolidated annual net
revenues for the twelve months ended December 31, 2012 of Sellers;

 

(e) all leases and subleases from any third person to Sellers, in each case
requiring annual lease payments in excess of US$35,000;

 

(f) each contract or agreement to which Sellers or any of its Affiliates is a
party limiting the right of Sellers: (i) to engage in, or to compete with any
person in, any business, including each contract or agreement containing
exclusivity provisions restricting the geographical area in which, or the method
by which, any business may be conducted by Sellers or (ii) to solicit any
customer or client;

 

(g) fire, casualty, liability, title, worker’s compensation and all other
insurance policies and binders maintained by Sellers;

 

(h) all collective bargaining or other labor union contracts or agreements to
which Sellers is a party or applicable to persons employed by Sellers;

 

(i) all licenses, licensing agreements and other agreements providing in whole
or part for the use of any Intellectual Property of Sellers; and

 



25

 

 

(j) all other contracts or agreements which individually or in the aggregate are
material to Sellers or the conduct of its business, other than those which are
terminable upon no more than 30 days’ notice by Sellers without penalty or other
adverse consequence.

 

A list of the Contracts that are Purchased Assets, Excluded Assets and Assumed
Liabilities, are set forth in respectively in Schedule 2.1, 2.2 and 2.6 of this
Agreement.

 

Schedule 5.19 further identifies each of the Contracts which contain
anti-assignment, change of control or notice of assignment provisions. The
Contracts are each in full force and effect and are the valid and legally
binding obligations of Sellers which is a party thereto and, to the Knowledge of
Sellers, are valid and binding obligations of the other parties thereto. To the
Knowledge of Sellers, neither Sellers are not a party to, nor is their business
or any of their assets bound by, any material oral agreement. Sellers are not in
default under its default under any Contract to which it is a party, and no
event has occurred which with the giving of notice or lapse of time or both
would constitute such a default.

 

5.20 Tax Matters. Except as set forth on Schedule 5.20:

 

(a) All tax returns required to be filed on or before the Closing Date by or
with respect to Sellers have (or by the Closing Date will have) been duly filed
or the time for filing such tax returns shall have been validly extended to a
date after the Closing Date.  Except for taxes reflected or reserved against in
the Unaudited Financial Statements, Sellers have paid all taxes due and with
respect to taxes not yet due, all such taxes not yet paid have been
appropriately reserved against in accordance with GAAP. Sellers are not subject
to any joint venture, partnership, or other arrangement or Contract which is
treated as a partnership for federal income tax purposes.  Sellers are not a
party to any tax sharing agreement.

 

(b) As of the date hereof, there is no agreement or other document extending, or
having the effect of extending, the period of assessment or collection of any
taxes of Sellers and no power of attorney with respect to any such taxes, has
been executed or filed with the IRS or any other taxing authority that remains
in force.

 

(c) Except for an audit of the 2009 federal income tax return by the IRS, which
has been closed, during the last 5 years there has been no and as of the date
hereof there are no presently pending audits or other administrative proceedings
or court proceedings with respect to any taxes of Sellers.  No claim has ever
been made by a governmental entity in a jurisdiction where Sellers does not file
a tax return that any of Sellers is or may be subject to taxation by that
jurisdiction. 

 

(d) All taxes required to be withheld by either of Sellers have been duly and
timely withheld, and such withheld taxes have been duly and timely paid to the
appropriate governmental entity.

 

(e) There are no tax liens upon the assets of Sellers except liens for taxes not
yet due and payable.

 

(f) All Taxes owed by Sellers as of the Closing Date shall be Excluded
Liabilities.

 



26

 

 

5.21 Guaranties. Except as set forth on Schedule 5.21, Sellers are not a party
to any guaranty, and no Person is a party to any guaranty for the benefit of
Sellers. Except as expressly set forth on the schedule of Assumed Liabilities,
all guaranties set forth on Schedule 5.21 shall be Excluded Liabilities.

 

5.22 Insurance. Set forth on Schedule 5.22 is a list of all insurance policies
providing insurance coverage of any nature to Sellers, the amount of any
premiums paid under such policies and the expiration date under such policies.
Sellers have previously delivered to Purchaser a true and complete copy of all
of such insurance policies as amended. Such policies are sufficient for the
compliance by Sellers with all requirements of Law and all Contracts. All of
such policies are in full force and effect and are valid and enforceable in
accordance with their terms, and Sellers have complied with all terms and
conditions of such policies, including the payment of premium payments. None of
the insurance carriers has indicated to Sellers an intention to cancel any such
policy. Sellers do not have any claim pending or anticipated against any of the
insurance carriers under any of such policies and there has been no actual or
alleged occurrence of any kind which may give rise to any such claim. As of the
Closing Date, the insurance policies of Sellers with respect to the Purchased
Assets shall be in full force and effect and Purchaser shall be named as an
additional insured under such policies. Any premiums under any insurance
policies set forth on Schedule 5.22 that were incurred by Sellers prior to the
Closing Date shall be Excluded Liabilities.

 

5.23 Inventories. The inventories of Sellers shown on the balance sheets
included in the Unaudited Financial Statements and the inventories of Sellers as
of the Closing Date are stated and at not more than the lower of cost (on a
first-in first-out basis) or market, and are saleable in the ordinary course of
business do not include any material items below standard quality, defective,
damaged or spoiled, obsolete or of a quality or quantity not usable or salable
in the ordinary course of the business of Sellers as currently conducted or any
items whose expiration date has passed or will pass within six months of the
date hereof and of Closing (which, with respect to items which do not have an
expiration date, shall in any event not include quantities of items not usable
or salable within twelve months from the date hereof), the value of which has
not been fully written down or reserved against in the Unaudited Financial
Statements. Purchaser will receive adequate quantities and types of inventory to
enable it to conduct its business consistent with past practices and currently
anticipated operations of Sellers. All inventories of Sellers have been assigned
to Purchaser and constitute Purchased Assets. Schedule 5.23 sets forth a list of
all of each of Sellers’ inventory as of the Closing Date.

 

5.24 Intellectual Property Rights. Schedule 5.24 sets forth a complete and
correct list of all Intellectual Property that is owned by Sellers and the
Intellectual Property that Sellers have a license, sublicense or other
permission to use. Except as set forth in Schedule 5.24, Sellers own all right,
title and interest in and to, or have a license, sublicense or other permission
to use, all of the Intellectual Property, free and clear of all liens, claims,
covenants or other encumbrances. Sellers are not aware of any facts or
circumstances that are likely to give rise to any defect, lien, or encumbrances
on the Intellectual Property. Neither Sellers nor any of their Affiliates have
received any notice or claim (whether written, oral or otherwise) challenging
the inventorship or Sellers’ ownership of any Intellectual Property (in whole or
in part) or suggesting that any third party has any claim of legal or beneficial
ownership with respect to any Intellectual Property. All necessary registration,
maintenance and renewal fees in connection with such Intellectual Property have
been paid. Sellers have obtained and recorded previously executed assignments
for all Intellectual Property as necessary to fully perfect Sellers’ rights and
title therein in accordance with governing law and regulations in each
applicable jurisdiction, including written assignments to Sellers from each
inventor/owner of all patents and other intellectual property.

 



27

 

 

The Intellectual Property constitutes all patents and patent applications, and
technology, know-how and information owned or licensed to Sellers relating to
the manufacture, use or sale of the Products. If any of the patents are
terminally disclaimed to another patent or patent application, all patent
applications subject to such terminal disclaimer are also included in the
acquired Intellectual Property. To Sellers’ Knowledge, no patent has been
involved in any past or pending action, suit, investigation, claim or proceeding
(including any reexamination), nor to the knowledge of the Sellers has any
patent been threatened with any such action, suit, investigation, claim or
proceeding. No acts of Sellers or any of its affiliates, or any party acting on
behalf of or at the direction of Sellers or any of its affiliates, have
invalidated or will invalidate any patent under the laws of any jurisdiction
(including under 35 U.S.C. §102(b)) including through (i) disclosure of the
invention or circulation of a printed publication that describes the claimed
invention, (ii) public use of the claimed invention, or (iii) sale or offer for
sale of the claimed invention more than one year prior to the application for
such patent.

 

To the Knowledge of Sellers, no patent that has issued has ever been found
invalid, unpatentable or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding. Neither Sellers nor any of its
affiliates have received any information, notice, or claim challenging or
questioning the validity or enforceability or alleging the misuse of any patent
other than during the prosecution of each particular patent before the U.S.
Patent and Trademark Office or other corresponding foreign patent office. To the
Knowledge of Sellers, no patent that has issued is invalid or unenforceable, and
no acts of Sellers, its affiliates or anyone acting on their behalf has
committed fraud upon the United States Patent and Trademark Office or any other
patent office with regard to any patent. Sellers have no information qualifying
as prior art that would invalidate any of the patents that have issued. To the
Knowledge of Sellers, neither Sellers nor any of their affiliates have committed
any illegal tying, illegal term extension, patent misuse, other illegal
anti-competition activities, laches, estoppel, waiver, inequitable conduct in
violation of 35 CFR 1.56 or other law, in each case, that, if litigated, would
result in the unenforceability or invalidity of any patent.

 

There have been no claims made against Sellers or any of their respective
Affiliates asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to the Knowledge of Sellers, no grounds for
any such claims exist. Neither Sellers nor any of their respective Affiliates
has made any claim of any violation or infringement by others of its rights in
the Intellectual Property, and, to the Knowledge of Sellers, and its respective
Affiliates, no grounds for any such claims exist. Neither Sellers nor any of
their respective Affiliates has received any notice that it is in conflict with
or infringing upon the asserted rights of others in connection with the
Intellectual Property and, to the Knowledge of Sellers, and its respective
Affiliates, the use of the Intellectual Property by Sellers, or any of its
Affiliates, is not infringing and has not infringed upon any rights of any other
Person. No interest in any of the Intellectual Property has been assigned,
transferred, licensed or sublicensed by Sellers or any of their respective
Affiliates to any Person. Neither Sellers nor any of their respective Affiliates
has Knowledge of any act or failure to act by any of them or any of their
respective directors, officers, employees, attorneys or agents during the
prosecution or registration of, or any other proceeding relating to, any of the
Intellectual Property or of any other fact which could render invalid or
unenforceable, or negate the right to issuance of any of any of the Intellectual
Property.

 



28

 

 

Sellers have taken reasonable steps to protect the confidentiality and value of
all trade secrets and any other confidential information that are owned, used,
or held by Sellers in confidence, including entering into licenses and Contracts
that require employees, licensees, contractors, and other Persons with access to
trade secrets or other confidential information to safeguard and maintain the
secrecy and confidentiality of such trade secrets. To the Knowledge of Sellers,
such trade secrets have not been used, disclosed to, or discovered by any Person
except pursuant to valid and appropriate non-disclosure, license, or any other
appropriate Contract which has not been breached.

 

All Intellectual Property of Sellers has been assigned to Purchaser hereunder
and constitutes Purchased Assets.

 

5.25 Power of Attorney. Except for the power of attorney granted to Paritz and
Co., CPA’s in connection with the federal income tax audit referred to in
Section 5.20, above, Sellers have not issued, granted or executed any powers of
attorney on behalf of Sellers which is in force at the Closing Date.

 

5.26 Absence of Material Adverse Effects. Except as contemplated by Schedule
5.26, since December 31, 2012, Sellers have conducted their business only in the
ordinary and usual course and in a manner consistent with past practices and,
since such date there has been no Material Adverse Effect and Sellers have not
engaged or agreed to engage in any actions described in Section 7.1.

 

5.27 Accounts and Notes Receivable and Payable. Set forth on Schedule 5.27 is a
true and complete aged list of unpaid accounts and notes receivable owing to and
pledged by Sellers to its factor, Midland American Capital Corporation, if any,
as of the date hereof. All of such accounts and notes receivable and payable
constitute bona fide, valid and binding claims arising in the ordinary course
business of Sellers. Except as set forth on Schedule 5.27, there is no agreement
for deduction, free goods, discounts, or other deferred price or adjustment to
such receivables. Except as set forth on Schedule 5.27, (i) all receivables
owing to Sellers are less than thirty (30) days old, and (ii) to the Knowledge
of Sellers, are fully collectible and (ii) will be collected in the ordinary
course of business. All unpaid accounts and notes receivable owing to Sellers,
if any, have been assigned to Purchaser. Only those accounts and note receivable
owed by Sellers that are listed as Assumed Liabilities have been assigned and
assumed by Purchaser prior to the Closing Date.

 



29

 

 

5.28 Related Parties. Except as disclosed in Schedule 5.28, no officer,
director, or employee of Sellers, or any of their respective spouses or family
members has, directly or indirectly, (a) any ownership interest in, or is a
director, officer, employee, consultant or agent of, any Person which is a
competitor, supplier or customer of Sellers; (b) any ownership interest in any
property or asset, tangible or intangible, including any Intellectual Property,
used in the conduct of either business of Sellers; (c) any interest in or is,
directly or indirectly, a party to, any Contract; (d) any contractual or other
arrangement with Sellers, or any competitor, supplier or customer of Sellers;
(e) any cause of action or claim whatsoever against, or owes any amount to,
Sellers; or (f) any Liability to Sellers.

 

5.29 Subsidiaries. BZNE has no Subsidiaries other than Baker Cummins Corp., a
Nevada corporation and Biozone Laboratories, Inc., a California corporation.

 

5.30 Banks. Schedule 5.30 sets forth (i) the name of each bank, trust
corporation or other financial institution and stock or other broker with which
Sellers has an account, credit line or safe deposit box or vault, (ii) the names
of all Persons authorized to draw thereon or to have access to any safe deposit
box or vault, (iii) the purpose of each such account, safe deposit box or vault,
and (iv) the names of all Persons authorized by proxies, powers of attorney or
other like instrument to act on behalf of Sellers in matters concerning their
business or affairs. Except as otherwise set forth in Schedule 5.30, no such
proxies, powers of attorney or other like instruments are irrevocable.

 

5.31 Accuracy of Information Furnished. To the Knowledge of Sellers, no
representation, statement or information contained in this Agreement (including
the various exhibits attached hereto) or any agreement executed in connection
herewith or in any certificate or other document delivered pursuant hereto or
thereto or made or furnished to Purchaser or its representatives by Sellers,
contains or shall contain any untrue statement of a material fact or omits or
shall omit any material fact necessary to make the information contained herein
and therein not misleading. Copies of all documents listed or described in the
various exhibits attached hereto and provided by Sellers to Purchaser are true,
accurate and complete.

 

5.32 Knowledge. Sellers have sufficient knowledge, experience and sophistication
in business matters, and are capable of evaluating the merits and risks of the
Transactions and of making an informed investment decision with respect thereto.
Sellers further confirm that the Closing shall indicate that Sellers and its
advisors were given the opportunity to examine the financial and business
situation of Purchaser and to ask questions and receive answers from the
management of Purchaser.

 

5.33 Title to the Purchase Assets. Upon the consummation of the Transaction,
Sellers shall have transferred to Purchaser good and marketable title to all of
the Purchased Assets, free and clear of any and all Encumbrances, except for
those Permitted Encumbrances or limitations expressly identified on Schedule
2.4.

 



30

 

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND MSLP

 

MSLP and the Purchaser hereby jointly and not severally represent and warrant to
the Sellers as of the date hereof and as of the Closing Date that:

 

In order to induce Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser and MSLP, jointly and severally,
make the representations and warranties set forth below to Sellers on the date
hereof.

 

6.1 Organization. MSLP is corporation duly organized and validly existing under
the laws of the State of Nevada. Purchaser is a corporation duly organized and
validly existing under the laws of the State of Nevada.

 

6.2 Authorization; Enforceability. Each of Purchaser and MSLP have all requisite
right, power and authority to execute and deliver the Transaction Documents and
to consummate the transactions contemplated thereby. The execution and delivery
of the Transaction Documents by each of Purchaser and MSLP, and the consummation
by Purchaser and MSLP of the Transactions contemplated thereby have been duly
authorized by all requisite corporate action. This Agreement has been duly
executed and delivered by each of Purchaser and MSLP, and constitutes the legal,
valid and binding obligation of Purchaser, enforceable in accordance with its
terms, (except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity, whether considered in a proceeding in equity or at law).

 

6.3 No Consent, Violation or Conflict. The execution and delivery of the
Transaction Documents by MSLP, the consummation by each of Purchaser of the
transactions contemplated thereby, and compliance by each with the provisions
hereof: (a) do not and will not violate or, if applicable, conflict with any
provision of Law, or any provision of ‘such party’s Organizational Documents;
and (b) do not and will not, with or without the passage of time or the giving
of notice, result in the breach of, cause the acceleration of performance or
constitute a default or require any consent under, any instrument or agreement
to which Purchaser or MSLP is a party or by which Purchaser, MSLP or their
respective properties may be bound or affected, other than instruments or
agreements as to which consent shall have been obtained at or prior to the
Closing Date or any breaches or defaults which would not affect Purchaser and
MSLP’s ability to consummate the transactions contemplated thereby. The
consummation of the transactions contemplated hereby will not require any
consent, approval, authorization or permit of, or filing or registration with or
notification to, any Governmental Entity or any other Person, other than
compliance with the applicable requirements of the Exchange Act and the
Securities Act.

 

6.4 Brokers. Neither Purchaser nor MSLP has employed any financial advisor,
broker or finder and each has not incurred and will not incur any broker’s,
finder’s, investment banking or similar fees, commissions or expenses, in
connection with the transactions contemplated by this Agreement, which would be
payable by the Sellers.

 



31

 

 

6.5 Consent of Governmental Authorities. Purchaser and MSLP have obtained, or
will have obtained prior to the Closing, all necessary authorizations and no
further consent, approval or authorization of, or registration, qualification or
filing with any Governmental Authority, or any other Person, is required to be
made or obtained by Purchaser and MSLP in connection with the execution and
delivery of the Transaction Documents by Purchaser, or the consummation by
Purchaser of the transactions contemplated thereby.

 

6.6 Legal Proceedings. Except as reported on the SEC Documents, there is no
action, claim, dispute, suit, investigation or proceeding pending or, to
Purchaser’s and MSLP’s Knowledge, threatened against either Purchaser or any of
their respective properties or rights, nor any judgment, order, injunction or
decree before any court, arbitrator or administrative or governmental body which
might adversely affect or restrict the ability of Purchaser to consummate the
transactions contemplated by the Transaction Documents, or to perform its
obligations thereunder.

 

6.7 Knowledge. Each of Purchaser and MSLP has sufficient knowledge, experience
and sophistication in business matters, and is capable of evaluating the merits
and risks of its purchase of the Exchangeable Shares and of making an informed
investment decision with respect thereto. Purchaser further confirm that the by
Closing Date, each shall indicate that each of Purchaser and their advisors were
given the opportunity to examine the financial and business situation of each of
Sellers and to ask questions and receive answers from the management of each of
Sellers.

 

6.8 Validity of Stock Consideration. When issued and delivered in accordance
with this Agreement, the Stock Consideration shall be (a) duly and validly
authorized, issued and outstanding, fully paid and non-assessable and (b) free
and clear of any Liens, except as provided in the escrow provisions specified in
this Agreement and the lock-up provisions specified in this Agreement.

 

6.9 SEC Documents and Compliance. Since February 18, 2010, MSLP has filed SEC
Documents. As of their respective filing dates the SEC Documents (a) did not (or
with respect to SEC Documents filed after the date hereof, will not) contain any
untrue statement of any material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading and (b)
complied in all material respects with the applicable requirements of the
Exchange Act or the Securities Act, as the case may be, the Sarbanes-Oxley Act
and the applicable rules and regulations of the Commission thereunder.

 

ARTICLE VII.

COVENANTS

 

7.1 Interim Operations of the Companies.

 

(a) Sellers covenant and agree that, from the date hereof until the Closing
Date, Sellers shall operate the business in accordance with its ordinary course
and past practice, including the use of QuSomes, HyperSorb and EquaSomes drug
delivery technologies. In addition, during the period commencing on the date
hereof and until the Closing Date, Sellers shall, except to the extent MSLP
specifically gives its prior written consent to the contrary:

 



32

 

 

(i) use its best efforts to preserve intact its business organization and the
goodwill of its customers, suppliers and others having business relations with
it;

 

(ii) use its best efforts to keep available to Sellers the services of their
officers, employees and agents;

 

(iii) promptly furnish to Purchaser a copy of any correspondence received from
or delivered to any Governmental Authority;

 

(iv) maintain and keep its properties and assets in the same repair and
condition as they were on the date of this Agreement;

 

(v) continue the approval process in the ordinary course of business with
respect to obtaining lease assignments,

 

(vi) continue and maintain the approval process in the ordinary course of
business with respect to the Products and any products being developed by
Sellers; and

 

(vii) continuously maintain insurance coverage substantially equivalent to the
insurance coverage in existence on the date of this Agreement.

 

(b) Additionally, during the period from the date of this Agreement to the
Closing Date, except with the prior consent of Purchaser, Sellers shall not,
directly or indirectly:

 

(i) amend or otherwise change their Organizational Documents;

 

(ii) redeem, purchase or otherwise acquire directly or indirectly any shares of
its capital stock or any option, warrant or other right to purchase or acquire
any such shares;

 

(iii) declare or pay any dividend or other distribution;

 

(iv) sell, transfer, surrender, abandon or dispose of any of its assets or
property rights (tangible or intangible), except for sales or dispositions of
inventory in the ordinary course of business consistent with past practice and
disposition of obsolete inventory and assets that are not included as assets on
the consolidated Balance Sheet of Sellers or have been written off subsequent to
September 30, 2013;

 

(v) grant, make or subject itself or any of its assets or Properties to any
Lien, other than in the ordinary course of business;

 

(vi) create, incur or assume any liability or indebtedness which would remain
with Purchaser after the Closing Date, except for the Assumed Liabilities;

 



33

 

 

(vii) enter into, amend or terminate any Contract except in the ordinary course
of business;

 

(viii) commit to make any capital expenditures which would be payable by
Purchaser after the Closing Date;

 

(ix) grant any guaranty;

 

(x) waive, release, assign, settle or compromise any material claim or
litigation except in the ordinary course of business;

 

(xi) except as required by Law, increase the compensation payable or to become
payable to directors, officers, employees, consultants or agents or grant any
rights to severance or termination pay to, or enter into any employment or
severance agreement with any of the foregoing Persons or establish, adopt, enter
into or amend any collective bargaining, bonus, profit sharing, thrift,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, employment, termination, severance or other plan, agreement,
trust, fund, policy or arrangement for the benefit of any of the foregoing
Persons;

 

(xii) acquire (including, without limitation, by merger, consolidation or
Transactions of stock or assets) any interest in any corporation, partnership,
other business organization, Person or any division thereof or any assets;

 

(xiii) alter the manner of keeping its books, accounts or records, or change in
any manner the accounting practices therein reflected;

 

(xiv) make any Tax election or settle or compromise any material federal, state
or local or federal income Tax Liability;

 

(xv) change its accounting practices, methods or assumptions;

 

(xvi) enter into any commitment or transaction, which would survive the Closing
Date, except in the ordinary course of business consistent with past practice;

 

(xvii) accelerate, terminate, modify or cancel any written Contract;

 

(xviii) grant any license or sublicense of any right under or with respect to
any Intellectual Property or disclose any proprietary or confidential
information to any third party;

 

(xix) take or omit to take any action which would render any of Sellers’
representations or warranties untrue or misleading, or which would be a breach
of any of Sellers’ covenants;

 

(xx) enter into any Contract, transaction or arrangement with any Affiliate;

 

(xxi) knowingly take any action which could have a Material Adverse Effect; or

 



34

 

 

(xxii) agree, whether in writing or otherwise, to do any of the foregoing.

 

7.2 Maintenance of Personnel. During the period from the date of this Agreement
to the Closing Date, Sellers agree to cooperate and provide adequate personnel
to permit the conduct of the activity contemplated in Section 7.1(a)(i).

 

7.3 Consent of Governmental Authorities and Others. Each of Purchaser and MSLP,
on the one hand, and each of Sellers, on the other, agree to file, submit or
request (or cause to be filed, submitted or requested) promptly after the date
of this Agreement and to prosecute diligently any and all (a) applications or
notices required to be filed or submitted to any Governmental Authorities, and
(b) in the case of Sellers, except as set forth on Schedule 2.7, requests for
consents and approvals of Persons required to be obtained in connection with the
transactions contemplated by this Agreement and the Assignment. Each of
Purchaser and MSLP, on the one hand, and each of Sellers, on the other, shall
promptly make available to the other or to a relevant Governmental Authority, as
the case may be, such information as each of them may reasonably request
relative to its business, assets and property as may be required by each of them
to prepare and file or submit such applications and notices and any additional
information requested by any Governmental Authority, and shall update by
amendment or supplement any such information given in writing. Each of Purchaser
and MSLP, on the one hand, and each of Sellers, on the other, represent and
warrant to the other that such information, as amended or supplemented, shall be
true in all material respects and not misleading.

 

7.4 Due Diligence Review. Sellers shall (and shall cause its directors,
officers, employees, auditors, counsel and agents to) afford Purchaser and
Purchaser’s officers, employees, auditors, counsel and agents reasonable access
at all reasonable times to its properties, offices, and other facilities, to its
officers and employees and to all books and records, and shall furnish such
persons with all financial, operating and other data and information as may be
requested.

 

7.5 Exclusivity. Sellers shall not, and shall not permit any of their respective
officers, directors, managers, employees, affiliates or representatives
(including, without limitation, any of their respective investment bankers,
attorneys, accountants or other advisors) to, directly or indirectly, (i)
solicit, initiate, support or encourage (including by way of furnishing
information or assistance) or take any other action to facilitate, any inquiries
with respect to a potential or actual Alternative Transaction or the making of
any proposal or offer that constitutes, or is reasonably likely to lead to, any
Alternative Transaction; (ii) enter into, maintain or continue discussions or
negotiate with any person or entity in furtherance of such inquiries or any
Alternative Transaction; (iii) agree or allow Sellers to agree to endorse or
support any Alternative Transaction; or (iv) cause or allow Sellers or any of
its respective officers, directors, managers, employees, affiliates or
representatives to do any of the foregoing. Sellers shall, and shall cause their
respective officers, directors, managers, employees, affiliates or
representatives (including, without limitation, any of their respective
investment bankers, attorneys, accountants or other advisors) to immediately
cease and cause to be terminated any existing discussions or negotiations with
any Persons (other than Purchaser or MSLP) conducted heretofore with respect to
any Alternative Transaction.

 



35

 

 

7.6 Notice of Developments. During the period from the date of this Agreement to
the Closing Date, each party will give prompt written notice after discovery
thereof to the others of any material adverse development causing a breach of
any of such party’s representations, warranties and covenants set forth herein.
No disclosure by any party pursuant to this Section 7.6, however, shall be
deemed to amend or supplement the Disclosure Schedules or to prevent or cure any
misrepresentation or breach of warranty.

 

7.7 Use of Name. Sellers hereby agree that, from and after the Closing, Sellers
and their respective Affiliates shall have no right to the use of the names
“Biozone”, “Biozonelaboratories.com”, “Biozonelabs.com”, “Biozone.com” (and
similar domain names), “Biozone Pharmaceuticals”, “Biozone Laboratories”,
“Biozone Partners”, “Biozone Therapeutics”, “QuSomes”, “HyperSorb”, “Intense C
Serum PM” and “EquaSomes” or similar names, and any service marks, trademarks,
trade names, d/b/a names, fictitious names, identifying symbols, logos, emblems,
signs or insignia related thereto or containing or comprising the foregoing, or
otherwise used in the Sellers business, including any name or mark confusingly
similar thereto and the trademarks and service marks listed on Schedule 2.1.
Sellers hereby agree that, from and after one hundred twenty (120) days after
the Closing, Sellers shall not, and shall not permit their respective Affiliates
to, use such names or any variation or simulation thereof or any of the
trademarks and service marks listed on Schedule 2.1. Accordingly, Sellers agree
to take all such actions as may be necessary to change the names of such
entities so that their names no longer include references to “Biozone”, Biozone
Pharmaceuticals”, “Biozone Laboratories”, “Biozone Partners”, “Biozone
Therapeutics”, or similar names as of one hundred twenty (120) days after the
Closing Date.

 

ARTICLE VIII.

CONDITIONS PRECEDENT

 

8.1 Conditions Precedent to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of the following
conditions:

 

(a) Representations and Warranties True. The representations and warranties of
the Sellers, as excepted in the relevant Disclosure Schedules, shall be true and
correct in all material respects (except for representations and warranties
which are by their terms qualified by materiality, which shall be true and
correct to the extent of such materiality) as of the Closing Date with the same
force and effect as though made on and as of such date and shall have been true
as of the date hereof.

 

(b) Covenants Performed. The covenants of Sellers contained in this Agreement to
be performed or complied with on or before the Closing Date shall have been duly
performed or complied with.

 

(c) No Material Adverse Effect. There shall not have occurred any Material
Adverse Effect with respect to Sellers, the impact of which the parties have not
been able to resolve to the satisfaction of the parties, acting in good faith
and in a commercially reasonable manner.

 



36

 

 

(d) Sellers’ Certificate. Sellers shall have delivered to Purchaser certificates
executed by authorized representatives of Sellers on behalf of Sellers, dated
the Closing Date, certifying in such detail as Purchaser may reasonably request,
that the conditions specified in this Section have been fulfilled.

 

(e) No Litigation. No litigation, arbitration or other proceeding shall be
pending or threatened by or before any court, arbitration panel or governmental
authority; no law or regulation shall have been enacted after the date of this
Agreement; and no judicial or administrative decision shall have been rendered;
in each case, which enjoins, prohibits or materially restricts, or seeks to
enjoin, prohibit or materially restrict, the consummation of the transactions
contemplated by this Agreement.

 

(f) Consents. Sellers shall have obtained all authorizations, waivers, consents
and approvals of, and made all filings, applications and notices with, Persons
which are necessary or advisable to consummate the transactions contemplated by
this Agreement and the Assignment, each of which shall have been obtained
without the imposition of any adverse term or condition.

 

(g) Organizational Documents. Sellers shall have delivered to Purchaser
certified Organizational Documents and good standing certificates for each of
Sellers.

 

(h) Escrow Agreement. Sellers and the Escrow Agent shall execute and deliver the
Escrow Agreement in form and substance reasonably acceptable to the parties by
the time of the Closing Date.

 

(i) Delivery of Audited Financial Statements. Sellers shall have delivered to
Purchaser the Audited Financial Statements and Unaudited Financial Statements.

 

(j) FIRPTA Certificate. Sellers shall deliver to Purchaser a non-foreign
affidavit dated as of the Closing Date, or such other date as Purchaser shall
specify, sworn to under penalty of perjury and in form and substance required
under the Treasury Regulations issued pursuant to § 1445 of the Code stating
that Sellers each are not a “Foreign Person” as defined in such Code section.

 

(k) License Agreement. Sellers and MSLP shall enter into a mutually agreeable
License and Marketing Agreement (the “License Agreement”).

 

(l) Lockup Agreement. BZNE and Purchaser shall enter into a mutually agreeable
lock-up agreement with respect of the Disposition of the lock-up Shares during
the Lock-up Period as contemplated in this Agreement (the “Lockup Agreement”).

 

(m) Satisfactory Due Diligence. Purchaser shall have completed and be satisfied
in all respects with, the results of their ongoing due diligence investigation
of the business, assets, operations, properties, financial condition, contingent
liabilities, prospects and material agreements of the Sellers.

 



37

 

 

(n) Fairness Opinion. Purchaser shall have received a fairness opinion
satisfactory to the Purchaser from the Purchaser’s financial adviser with
respect to the Stock Consideration payable to BZNE in connection with the
Transactions contemplated herein

 

(o) Keller Employment Agreement. MSLP and Brian Keller shall have executed and
delivered the Keller Employment Agreement.

 

(p) Oertle Employment Agreement. MSLP and Christian Oertle shall have executed
and delivered the Oertle Employment Agreement.

 

(q) Keller Resignation and Release. BZNE and Brian Keller shall have executed
and delivered the Keller Resignation and Release.

 

(r) Oertle Resignation and Release. BZNE and Christian Oertle shall have
executed and delivered the Oertle Resignation and Release.

 

(s) Removal of Obsolete Inventories. Sellers will remove and clean up obsolete
inventories in a manner reasonably acceptable to the Purchaser.

 

(t) Guarantee. BZNE shall execute and deliver a guarantee in form and substance
satisfactory to the Purchaser guaranteeing that receivables collected under that
certain Factoring and Security Agreement by and between Biozone Laboratories,
Inc. and Midland American Capital Corporation dated March 2013 shall exceed the
payables thereunder; provided, however, that the Guarantee shall require the
Purchaser to use reasonable efforts to collect the customer accounts receivables
and shall not credit any payments from customers for services rendered after the
Closing Date until all receivables  as of the Closing Date have been paid in
full for a particular customer.

 

 

8.2 Conditions Precedent to the Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of the following
conditions:

 

(a) Representations and Warranties True. The representations and warranties of
Purchaser and MSLP contained in this Agreement or in any certificate or other
document delivered pursuant to this Agreement shall be true and correct in all
material respects (except for representations and warranties which are by their
terms qualified by materiality, which shall be true and correct to the extent of
such materiality) as of the Closing Date with the same force and effect as
though made on and as of such date and shall have been true as of the date
hereof.

 

(b) Covenants Performed. The covenants of Purchaser contained in this Agreement
to be performed or complied with on or before the Closing Date shall have been
duly performed or complied with.

 

(c) No Litigation. No litigation, arbitration or other proceeding shall be
pending or threatened by or before any court, arbitration panel or governmental
authority; no law or regulation shall have been enacted after the date of this
Agreement; and no judicial or administrative decision shall have been rendered;
in each case, which enjoins, prohibits or materially restricts, or seeks to
enjoin, prohibit or materially restrict, the consummation of the transactions
contemplated by this Agreement.

 



38

 

 

(d) Purchaser’s Certificate. Purchaser shall have delivered to Sellers a
certificate executed by an authorized officer of Purchaser dated the Closing
Date certifying that the conditions specified in this Section above have been
fulfilled.

 

(e) Escrow Agreement. Purchaser, MSLP and the Escrow Agent shall execute and
deliver the Escrow Agreement in form and substance reasonably acceptable to the
parties by the time of the Closing Date.

 

(f) No Material Adverse Effect. There shall not have occurred any event which
could reasonably be deemed to have a Material Adverse Effect in the business or
prospects of Purchaser.

 

(g) License Agreement. Sellers and MSLP shall have entered into the License
Agreement.

 

(h) Keller Employment Agreement. MSLP and Brian Keller shall have executed and
delivered the Keller Employment Agreement.

 

(i) Oertle Employment Agreement. MSLP and Christian Oertle shall have executed
and delivered the Oertle Employment Agreement.

 

ARTICLE IX.

ADDITIONAL AGREEMENTS

 

9.1 Prohibited Actions Following the Closing.

 

(a) The Restricted Parties, Purchaser and MSLP mutually acknowledge that a
material inducement for Purchaser entering into this Agreement is the Restricted
Parties’ recognition that they are voluntarily foregoing their right to compete
with the Company Business for the Restrictive Period. The Restricted Parties
further acknowledge that, receipt by Sellers of Stock Consideration in
connection with the consummation of the Contemplated Transactions, they have
been paid good and valuable consideration for their relinquishment of their
right to compete with the Business, that their violation of the restrictions
outlined herein would constitute a breach of this Agreement as well as effect
unfair competition by virtue of their possession of confidential information and
trade secrets, and that monetary damages would be inadequate to compensate
Purchaser for such violation and unfair competition, thereby effecting
irreparable harm. Accordingly, during the Restrictive Period, the Restricted
Parties shall not, individually or in conjunction with any other Person,
including their Affiliates, and shall cause their officers and managers, to the
extent such officers and managers are employed by the Restricted Parties and to
the extent such officers and managers are acting on the Restricted Parties’
behalf, not to, directly or indirectly, take any of the following actions
anywhere in the United States:

 

(i) own (other than beneficial ownership of five percent (5%) or less of the
outstanding shares of a publicly traded company), manage, control or participate
in the ownership, management or control of, or consult with, or be a director or
Affiliate of, any entity, individual or group of individuals which engages in
the Company Business;

 



39

 

 

(ii) solicit, knowingly employ, or attempt to entice away any person who is an
employee or officer of Purchaser, MSLP or any of its Affiliates (collectively,
the “Protected Companies”) other than any employee that has been terminated by a
Protected Company after the Closing; and

 

(iii) unless compelled by applicable Law, disparage, criticize, seek to
embarrass or defame any of the Protected Companies, the members of their
governing boards, their officers or employees in their capacities as such, or
knowingly or willfully harm the business interests, reputation or goodwill of
the Protected Companies.

 

(b) The covenants and undertakings contained in this Section 9.1 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 9.1 will cause irreparable injury
to Purchaser and MSLP, the amount of which would be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
Law for any breach of this Section 9.1 will be inadequate. Therefore, Purchaser
and MSLP shall be entitled to seek a temporary and permanent injunction,
restraining order or other equitable relief from any court of competent
jurisdiction in the event of any breach of this Section 9.1 without the
necessity of proving actual damage or posting any bond whatsoever. The rights
and remedies provided by this Section 9.1 are cumulative and in addition to any
other rights and remedies which Purchaser and MSLP may have hereunder or at law
or in equity.

 

(c) The Parties hereto agree that, if any court of competent jurisdiction
determines that a specified time period, a specified geographical area, a
specified business limitation or any other relevant feature of this Section 9.1
is unreasonable, arbitrary or against public policy, then a lesser period of
time, geographical area, business limitation or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable Party.

 

9.2 Confidentiality. Sellers acknowledge that all confidential or proprietary
information with respect to the business and operations of each of Sellers is
valuable, special and unique. Sellers shall not, at any time before or after the
Closing Date (except as required in connection with its services to either
Purchaser or MSLP) disclose, directly or indirectly, to any Person, or use or
purport to authorize any Person to use any confidential or proprietary
information with respect to either Purchaser or MSLP, whether or not for
Sellers’ own benefit, without the prior written consent of Purchaser, including
without limitation, information as to the financial condition, results of
operations, customers, suppliers, products, products under development,
inventions, sources, leads or methods of obtaining new products or business,
pricing methods or formulas, cost of supplies, marketing strategies or any other
information relating to either Purchaser or MSLP which could reasonably be
regarded as confidential, but not including information which is or shall become
generally available to the public other than as a result of an unauthorized
disclosure by Sellers or a Person to whom Sellers has provided such information.
Sellers acknowledge that MSLP would not enter into this Agreement without the
assurance that all such confidential and proprietary information will be used
for the exclusive benefit of Purchaser and MSLP.

 



40

 

 

9.3 Continuing Obligations. The restrictions set forth in Sections 9.1 and 9.2
are considered by the parties to be reasonable for the purposes of protecting
the value of the business and goodwill of each of Purchaser, MSLP and Sellers.
Sellers acknowledge that Purchaser and MSLP would be irreparably harmed and that
monetary damages would not provide an adequate remedy in the event the covenants
contained in Sections 9.1 and 9.2 were not complied with in accordance with
their terms. Accordingly, Purchaser, MSLP and Sellers agree that any breach or
threatened breach of any provision of Sections 9.1 and 9.2 shall entitle
Purchaser and MSLP to injunctive and other equitable relief, without requirement
of posting a bond or other surety, to secure the enforcement of these
provisions, in addition to any other remedies which may be available to
Purchaser and MSLP, and that Purchaser and MSLP shall be entitled to receive
from the breaching parties reimbursement for all attorneys’ fees and expenses
incurred by Purchaser and MSLP in enforcing these provisions. In addition to its
other rights and remedies, Purchaser and MSLP shall have the right to require
any party who breaches any of the covenants contained in Sections 9.1 and 9.2 to
account for and pay over to Purchaser and MSLP all compensation, profits, money,
accruals and other benefits derived or received, directly or indirectly, by such
breaching party from the action constituting such breach. If a party breaches
the covenants set forth in Section 9.1, the running of the Restrictive Period
shall be tolled with respect to such party for so long as such breach continues.
It is the desire and intent of the parties that the provisions of Sections 9.1,
9.2 and 9.3 be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought. If any
provisions of Sections 9.1, 9.2 and 9.3 relating to the time period, scope of
activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, scope of
activities or geographic area, the maximum time period, scope of activities or
geographic area, as the case may be, shall be reduced to the maximum which such
court deems enforceable. If any provisions of Sections 9.1, 9.2 and 9.3 other
than those described in the preceding sentence are adjudicated to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

 

9.4 Investment Intent; Accredited Investor Status; Restrictions on Sale.

 

(a) Sellers represent that they has such knowledge and experience in business or
financial matters that it is capable of evaluating the merits and risks of an
investment in the Stock Consideration. Sellers acknowledge the restrictions set
forth in the Lockup Agreement and understands and further acknowledges that the
Stock Consideration has not been registered with the SEC and that Sellers may
not sell, transfer or otherwise dispose of all or any portion of the Stock
Consideration except (i) in accordance with the provisions of Rule 144 under the
Securities Act, (ii) pursuant to an effective registration statement under the
Securities Act or (iii) upon receipt by Purchaser of an opinion of counsel
acceptable to Purchaser to the effect that such sale, transfer or disposition is
otherwise exempt from registration under the Securities Act. Certificates
representing the Stock Consideration shall bear a standard Securities Act of
1933 restrictive legend and a lock-up legend.

 



41

 

 

(b) In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, Sellers hereby agree that they will not,
directly or indirectly, and will not permit any of its successors or assigns to
engage in any Disposition of the Locked-Up Shares during the Lock-Up Period,
provided however, the foregoing will not be subject to Leak-Out Rights, except
as otherwise permitted by the Lock-Up Agreement. Notwithstanding the foregoing,
the Lock-Up Agreement shall permit private sales to third parties of the Lock-Up
Shares so long as the third party purchasers shall execute and deliver to the
Purchaser the Lock-Up Agreement thereby agreeing to be bound by the obligations
set forth in the Lock-Up Agreement.

 

9.5 Change in Control Payments. Notwithstanding anything in this Agreement to
the contrary, Sellers shall retain all liability with respect to, and shall
indemnify and hold harmless Purchaser and MSLP, and their respective Affiliates,
for, any change in control payment, severance payment, transaction bonus,
retention bonus or similar payment to which any director, member, manager,
employee or former employee of Sellers may be entitled in connection with the
transactions contemplated by this Agreement (whether contingent or otherwise).

 

9.6 Tax Matters.

 

(a) In the case of a Straddle Period, the amount of any taxes based on or
measured by income or receipts of Sellers for the portion of the Straddle Period
ending on the Closing Date shall be determined based on an interim closing of
the books as of the close of business on the Closing Date (and for such purpose,
the taxable period of any partnership or other pass-through entity in which
Sellers holds a beneficial interest shall be deemed to terminate at such time)
and the amount of other taxes of Sellers for a Straddle Period that relates to
the portion of the Straddle Period ending on the Closing Date shall be deemed to
be the amount of such tax for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

 

(b) INTENTIONALLY OMITTED.

 

(c) INTENTIONALLY OMITTED.

 

(d) Purchaser and Sellers shall (and shall cause their respective Affiliates
to): (i) provide the other party and its Affiliates with such assistance as may
be reasonably requested in connection with the preparation of any tax return or
any audit or other examination by any taxing authority or any judicial or
administrative proceeding relating to taxes, which shall include Purchaser’s
obligation to provide Sellers, consistent with past practice (including with
respect to timing for delivery), the information needed for the preparation of
all consolidated, combined, unitary, affiliated or similar tax returns, on the
one hand, and Sellers, on the other hand, through the Closing Date and
(ii) retain (and provide the other party and its Affiliates with reasonable
access to) all records or information which may be relevant to such tax return,
audit, examination or proceeding, provided that the foregoing shall be done in a
manner so as not to interfere unreasonably with the conduct of the business of
the parties.  Sellers shall not destroy any records or information relating to
any tax compliance matter or tax liability or predecessors without first
notifying Purchaser and offering Purchaser the opportunity to make copies or to
take possession of such records or information. 

 



42

 

 

(e) INTENTIONALLY OMITTED

 

(f) Sellers shall be liable for all Transfer Taxes and Sellers shall, at their
own expense, file all necessary tax returns and other documentation with respect
to all such taxes, fees and charges, and, if required by applicable law,
Purchaser will, and will cause its affiliates to, join in the execution of any
such tax returns and other documentation.

 

(g) The parties agree that, for federal and state income tax purposes, the
purchase price shall be allocated among the Purchased Assets in accordance with
a schedule (the “Allocation Schedule”), which shall be prepared by Purchaser and
reviewed and approved by Sellers at least five (5) days prior to the Closing
Date; provided, however, that in the event that the Sellers shall fail to
approve the Allocation Schedule, then any final determination of the Allocation
Schedule shall be made by MSLP. The Allocation Schedule shall be reasonable and
shall be prepared in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder. Sellers agree to complete and timely file
Internal Revenue Service Form 8594 in accordance with the Allocation Schedule
and to furnish Purchaser with a copy of such form prepared in draft form at
least forty-five (45) days prior to the filing due date of such form. Neither
Sellers nor Purchaser shall file any return or take a position with any taxing
authority that is inconsistent with the Allocation Schedule. Sellers agree to
revise such Form 8594 after all adjustments, if any, have been made to the
Purchase Price in accordance with the provisions of this Agreement. The parties
shall promptly advise each other of the existence of any Tax audit, controversy
or litigation related to the purchase price allocation.

 

ARTICLE X.

SURVIVAL AND INDEMNIFICATION

 

10.1 Survival of the Representations and Warranties. The representations and
warranties and indemnification obligations of Sellers and Purchaser shall
survive the Closing Date until the two (2) year anniversary of the Closing Date;
provided, however, that (i) the representations in Section 2.1 (Purchased
Assets), Section 5.1 (Organization), Section 5.2 (Authorization;
Enforceability), Section 5.3 (No Consent, Violation or Conflict) shall survive
indefinitely and (ii) the representations and warranties set forth in Section
5.8 (Absences of Undisclosed Liabilities), and Section 5.20 (Tax Matters) shall
survive the Closing Date until the expiration of the period specified in the
applicable statute of limitations.

 

10.2 General Release. Except as otherwise provided for herein or in any of the
Transaction Documents, as additional consideration for the Stock Consideration
pursuant to this Agreement, Sellers hereby unconditionally and irrevocably
releases and forever discharges, effective as of the Closing Date, each of
Purchaser, MSLP and their officers, directors, employees and agents, from any
and all rights, claims, demands, judgments, obligations, liabilities and
damages, whether accrued or unaccrued, asserted or unasserted, and whether known
or unknown, relating to Sellers which ever existed, now exist, or may hereafter
exist, by reason of any tort, breach of contract, violation of law or other act
or failure to act which shall have occurred at or prior to the Closing Date, or
in relation to any other liabilities of Sellers.

 



43

 

 

10.3 Indemnification.

 

(a) Indemnification by Sellers. Sellers agree to defend, indemnify and hold
harmless Purchaser, MSLP and its Affiliates and their respective directors,
officers, employees and agents from, against and in respect of, the full amount
of:

 

(i) (A) any and all Indemnified Losses arising from or in connection with any
breach or violation of any of the representations and warranties of Sellers
contained in this Agreement or (B) any and all Indemnified Losses arising from
or in connection with any breach or violation of the covenants or agreements of
Sellers contained in this Agreement;

 

(ii) any and all capital or other taxes related to or arising from the sale and
transfer of shares contemplated hereby by reason of any Liability of Sellers for
such taxes as assessed by any taxing authority against Sellers either before or
after the Closing Date;

 

(iii) any and all Indemnified Losses related to or arising from claims for
breach of contract existing on or prior to the Closing Date, and/or which are
brought after the Closing Date for acts and omissions of Sellers, which occurred
prior to the Closing Date;

 

(iv) any and all Indemnified Losses related to or arising from any Products
delivered by Sellers prior to the Closing Date, including without limitation,
Indemnified Losses for product recalls, product defects, warranty claims,
personal injury or death (which shall exclude any claims which have specifically
been reserved or allowed for in sufficient amounts to fully cover the
Indemnified Loss prior to the Closing Date in the closing trial balance);

 

(v) any and all Indemnified Losses which relate to any legal and/or governmental
proceedings which are not set forth on Schedule 2.5 and Schedule 5.11(h),
existing on or prior to the Closing Date, and/or which are brought after the
Closing Date for acts and omissions of Sellers, which occurred prior to the
Closing Date in connection with any Excluded Liabilities;

 

(vi) any and all Indemnified Losses related to or arising from any third party
claim against MSLP or any of its Affiliates with respect to any Excluded
Liabilities; and

 

(vii) any and all Indemnified Losses related to the business or operations of
Sellers prior to the Closing Date.

 

(b) Indemnification by Purchaser. Purchaser agrees to defend, indemnify and hold
harmless Sellers and its Affiliates and their respective directors, officers,
employees and agents from, against and in respect of, the full amount of:

 

(i) any and all Indemnified Losses arising from or in connection with any breach
or violation of any of the representations or warranties of Purchaser contained
in this Agreement,

 



44

 

 

(ii) any and all Indemnified Losses arising from or in connection with any
breach or violation of any of the covenants or agreements of Purchaser contained
in this Agreement, and

 

(iii) any and all Indemnified Losses arising from or in connection with the
Assumed Liabilities.

 

(c) Indemnification Procedure. An Indemnified Party will give prompt written
notice to an Indemnifying Party of any Indemnified Losses which it discovers or
of which it receives notice after the Closing, stating the nature, basis
(including the section of this Agreement that has been or will be breached, if
any, and the facts giving rise to the claim that a breach has or will occur),
and (to the extent known) amount thereof; provided, however, that no delay on
the part of Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any liability hereunder unless (and then solely to
the extent) the Indemnifying Party is prejudiced by such delay.

 

(d) Indemnification Procedure as to Third Party Claims.

 

Promptly after any Indemnified Party obtains knowledge of a Claim in respect of
which an Indemnified Party is entitled to indemnification under this Agreement,
such Indemnified Party shall promptly notify the Indemnifying Party of such
Claim in writing; provided, however, that any failure to give notice (A) will
not waive any rights of the Indemnified Party except to the extent that the
rights of the Indemnifying Party are actually prejudiced thereby and (B) will
not relieve the Indemnifying Party of its obligations as hereinafter provided in
this Section 10.3 after such notice is given. With respect to any Claim as to
which such notice is given by the Indemnified Party to the Indemnifying Party,
the Indemnifying Party will, subject to the provisions of Section 10.3(d)(ii),
assume the defense or otherwise settle such Claim with counsel reasonably
satisfactory to the Indemnified Party and experienced in the conduct of Claims
of that nature at the Indemnifying Party’s sole risk and expense, provided,
however, that the Indemnified Party (1) shall be permitted to join the defense
and settlement of such Claim and to employ counsel reasonably satisfactory to
the Indemnifying Party, and at the Indemnified Party’s own expense, (2) shall
cooperate fully with the Indemnifying Party in the defense and any settlement of
such Claim in any manner reasonably requested by the Indemnifying Party; and (3)
shall not compromise or settle any such Claim without the prior written approval
of the Indemnifying Party;

 

If (A) the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, or (B) the remedy sought by the claimant with
respect to such Claim is not solely for money damages, the Indemnified Party,
without waiving its right to indemnification, may, but is not required to,
assume the defense and settlement of such Claim, provided, however, that (1) the
Indemnifying Party shall be permitted to join in the defense and settlement of
such Claim and to employ counsel at its own expense, (2) the Indemnifying Party
shall cooperate with the Indemnified Party in the defense and settlement of such
Claim in any manner reasonably requested by the Indemnified Party, and (3) the
Indemnified Party shall not settle such Claim without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed

 



45

 

 

As used in this Section 10.3, the terms Indemnified Party and/or Indemnifying
Party shall be deemed to include the plural thereof where the rights or
obligations of more than one Indemnified Party and/or Indemnifying Party may be
involved.

 

(e) Tax-Free Indemnification Payments. All sums payable by an Indemnifying Party
as indemnification under this Section 10.3 shall be paid free and clear of all
deductions or withholdings (including any taxes or governmental charges of any
nature) unless the deduction or withholding is required by law.

 

(f) No Contribution. The obligations of Sellers to indemnify Purchaser and MSLP
pursuant to the terms of this Agreement are primary obligations of Sellers,
subject to the limitations set forth herein. Sellers hereby waive any right to
seek or obtain indemnification or contribution from Purchaser or MSLP for
Indemnified Losses as a result of any breach by Sellers of any representation,
warranty or covenant contained in this Agreement.

 

(g) Construction of Representations and Warranties. For purposes of calculating
Indemnified Losses, each of the representations and warranties that contains any
qualifications as to materiality or Material Adverse Effect or similar language
shall be deemed to have been given as though there were no such qualifications,
and any such qualifications shall be disregarded for purposes of this Article X.

 

10.4 Limitations on Liabilities.

 

Notwithstanding anything to the contrary contained herein, other than with
respect to a breach of a representation and warranty that shall survive the
Closing Date until the expiration of the period specified in the applicable
statute of limitations pursuant to Section 10.1, no party shall be obligated to
indemnify and hold harmless any other under Section 10.3 for breaches of
representations and warranties unless and until all Indemnified Losses in
respect of which such party is obligated to provide indemnification exceed the
Basket Amount following which (subject to the provisions of this Section 10.4)
such party shall be obligated to indemnify and hold harmless, the other party
for all such Indemnified Losses in excess of the Basket Amount; provided however
that the Basket Amount shall not apply to indemnity obligations for Indemnified
Losses arising as a result of fraud. In addition, no individual claim for
Indemnified Loss shall count toward the Basket Amount unless it exceeds the De
Minimus Amount, following which the full amount of such individual claim for
Indemnified Loss shall be aggregated together with other claims for Indemnified
Losses exceeding the De Minimus Amount for purposes of calculating the Basket
Amount.

 

(a) Notwithstanding anything to the contrary set forth herein, none of the
limitations on indemnification set forth in this Section 10.4 (or otherwise)
shall apply to matters relating to intentional or fraudulent breaches,
violations or misrepresentations.

 



46

 

 

(b) Each party waives on behalf of itself and the other Indemnified Parties
claiming through such parties, any right to multiply actual damages or recover
consequential, indirect, special, punitive or exemplary damages (including,
without limitation, damages for lost profits or loss of business opportunity)
arising in connection with or with respect to the indemnification provisions
hereof.

 

(c) Each Indemnified Party entitled to indemnification hereunder shall take
reasonable steps to mitigate all losses, costs, expenses and damages after
becoming aware of any event which could reasonably be expected to give rise to
any Losses that are indemnifiable or recoverable hereunder.

 

10.5 Insurance Benefits. The amount of Indemnified Losses recoverable by any
Indemnified Party under this Agreement with respect to an indemnity claim shall
be reduced by the amount of any payment actually received by or on behalf of any
Indemnified Party from any insurance policy net of any deductibles or other
reasonable amounts payable with respect thereto.

 

10.6 Tax Benefits. The amount of Indemnified Losses recoverable by any
indemnified party shall be reduced by the amount of any tax benefit realized by
the indemnified party in the form of a refund or reduction in taxes payable as a
result of such Indemnified Losses.

 

10.7 Exclusive Remedy. The indemnification rights provided in this Article X and
Purchaser’s rights pursuant to Sections 3.1 and 3.2 shall be the sole and
exclusive remedy available to Purchaser for any Indemnified Losses related to a
breach of any of the terms, conditions, covenants, agreements, representations
or warranties contained herein or in any of the other Transaction Documents or
any right, claim or action arising from the transactions contemplated hereunder
or thereunder, and each such party hereby waives, to the fullest extent
permitted by applicable Laws, any other rights or remedies that may arise under
any applicable Laws; provided, that this exclusive remedy for damages shall not
preclude any Party from bringing an action for specific performance, injunctive
relief or any other equitable remedy to require a Party to perform its
obligations under this Agreement.

 

ARTICLE XI.

TERMINATION, AMENDMENT AND WAIVER

 

11.1 Termination.

 

(a) Anything herein or elsewhere to the contrary notwithstanding, this Agreement
may be terminated at any time before the Closing Date only as follows:

 

(i) by mutual consent of Sellers and Purchaser or if Closing is prohibited by
change in law;

 

(ii) by Purchaser, if there has been a material breach by Sellers at any time
before the Closing of any representation, warranty, covenant or agreement
contained in this Agreement that is not curable or, if curable, is not cured
within thirty (30) days or such other time as may be agreed by the parties in
writing after written notice of such breach is given by Purchaser to the party
committing such breach;

 



47

 

 

(iii) by Sellers if there has been a material breach by Purchaser at any time
before the Closing of any representation, warranty, covenant or agreement
contained in this Agreement that is not curable or, if curable, is not cured
within thirty (30) days after written notice of such breach is given by Sellers
to the party committing such breach;

 

(iv) by Purchaser, on the one hand, or Sellers, on the other hand, upon notice
given to all parties if the Closing shall not have taken place within thirty
(30) days of the date this Agreement has been fully executed by all parties
hereto;

 

(v) by Purchaser, on the one hand, or Sellers, on the other hand, upon notice
given to all parties if any court (A) shall have issued an order, decree or
ruling or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such order,
decree, ruling or other action shall have become final and nonappealable or (B)
shall have failed to issue an order, decree or ruling or to take any other
action, as applicable, and such denial of a request to issue such order, decree,
ruling or take such other action shall have become final and nonappealable, in
the case of each of (A) and (B) which is necessary to fulfill the conditions set
forth in Article VIII; provided, however, that the right to terminate this
Agreement under this Section 8.3 shall not be available to any party whose
failure to comply with Section 8.3 has been the cause of such action or
inaction; or

 

(vi) by Purchaser, if Sellers shall fail to deliver the Audited Financial
Statements and Unaudited Financial Statements within 30 days of the date of this
Agreement.

 

(d) In the event of the termination of this Agreement as provided in Section
8.3(a), this Agreement shall forthwith become wholly void and of no further
force and effect (except as set forth in this Section 8.3 and Article IX).

 

11.3 Amendment. This Agreement may be amended by Sellers and Purchaser by action
taken by or on behalf of their respective boards of directors at any time prior
to the Closing. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

 

11.4 No Waiver. Notwithstanding anything in this Agreement to the contrary, in
the event that MSLP consummates the transactions contemplated hereunder and
effectuates the Closing, such actions shall in no way and at no time be
considered a waiver or release of any breach of any representation, warranty or
covenant of Sellers, including, without limitation, the right to indemnification
pursuant to Article X.

 

ARTICLE XII.

MISCELLANEOUS

 

12.1 Notices. Any notice or other communication under this Agreement shall be in
writing and shall be delivered personally or sent by certified mail, return
receipt requested, postage prepaid, or sent by facsimile or prepaid overnight
courier to the parties at the addresses set forth below their names on the
signature pages of this Agreement (or at such other addresses as shall be
specified by the parties by like notice). Such notices and other communications
shall be deemed given when actually received or (a) in the case of delivery by
overnight service with guaranteed next day delivery, the next day or the day
designated for delivery, (b) in the case of facsimile, the date upon which the
transmitting party received confirmation of receipt by facsimile, telephone or
otherwise.

 



48

 

 

A copy of any notices delivered to Purchaser or MSLP shall also be sent to
Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New York 10006,
Phone: (212) 930-9700, Fax: (212) 930-9725, E-mail: hkesner@srff.com; Attention:
Harvey Kesner.

 

A copy of any notices delivered to Sellers shall be sent to Nason, Yeager,
Gerson, White & Lioce, P.A., 1645 Palm Beach Lakes Blvd., 12th Floor, West Palm
Beach, FL 33401, Phone: (561) 471-3507, Email: MHarris@nasonyeager.com;
Attention: Michael Harris.

 

12.2 Entire Agreement. This Agreement, together with its schedules and exhibits,
the Assignment Assumption Agreement and the Escrow Agreement, contain every
obligation and understanding between the parties relating to the subject matter
hereof, and merges all prior discussions, negotiations and agreements, if any,
between them, and none of the parties shall be bound by any representations,
warranties, covenants, or other understandings, other than as expressly provided
or referred to herein or therein.

 

12.3 Assignment. This Agreement may not be assigned by any party.

 

12.4 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

12.5 Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived at any
time by the party entitled to the benefit thereof, and any term, condition or
covenant hereof may be amended by the parties hereto at any time by written
agreement. Any such waiver or amendment shall be evidenced by an instrument in
writing executed on behalf of the appropriate party by a person who, to the
extent applicable, has been authorized by its board of directors to execute
waivers, extensions or amendments on its behalf. No waiver by any party hereto,
whether express or implied, of its rights under any provision of this Agreement
shall constitute a waiver of such party’s rights under such provisions at any
other time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party hereto to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

12.6 Severability. In the event that any one or more of the provisions contained
in this Agreement shall be declared invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.

 



49

 

 

12.7 Expenses. Each party agrees to pay Costs incurred by it incident to the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereby, including, without limitation, costs incident
to the preparation of this Agreement, and the fees and disbursements of counsel,
accountants and consultants employed by such party in connection herewith.

 

12.8 Headings and References. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this Agreement. References in this Agreement
to clauses, subclauses, sections, articles or schedules are references to
clauses, subclauses, sections, articles or schedules of this Agreement so
numbered.

 

12.9 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

12.10 Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile or PDF), each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

12.11 Litigation; Prevailing Party. In the event of any litigation with regard
to this Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party and the non-prevailing party shall pay upon demand all
reasonable fees and expenses of counsel for the prevailing party; provided,
however, to the extent that both parties prevail on claims filed against the
other, in a consolidated action, then the aggregate amount of fees and expenses
of counsel to both parties shall be allocated between Purchaser and Sellers so
that each party’s aggregate share of such fees and expenses bears the same
proportion to the total amount of such fees and expenses as the amount awarded
each party on their prevailing claim bears to the total amount awarded in the
litigation on all prevailing claims and any party that has paid less than its
allocated expenses shall immediately remit to the other party the difference
between the amount allocated and the amount previously paid.

 

12.12 Governing Law. This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the State of New York, without
reference to the choice of law principles thereof.

 

12.13 Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the U.S. District Court for the Southern District of New York.
The parties to this Agreement agree that any breach of any term or condition of
this Agreement shall be deemed to be a breach occurring in the State of New York
by virtue of a failure to perform an act required to be performed in the State
of New York and irrevocably, unconditionally and expressly agree to submit to
the jurisdiction of the U.S. District Court for the Southern District of New
York for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection or immunities to
jurisdiction which they may now or hereafter have (including sovereign immunity,
immunity to pre-judgment attachment, post-judgment attachment and execution) to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, or any judgment
entered by any court in respect hereof brought in the State of New York, and
further irrevocably waive any claim that any suit, action or proceeding brought
in New York has been brought in an inconvenient forum. To the extent that any
party hereto has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, it hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the transactions
contemplated hereby to the extent permitted by law.

 



50

 

 

12.14 Publicity. The parties shall agree to the content of any press release or
other public announcement concerning this Agreement or the transactions
contemplated hereby before issuing the same. Nothing contained herein shall
prevent any party from at any time furnishing any information to any
Governmental Authority which it is by law or otherwise so obligated to disclose
or from making any disclosure which its counsel deems necessary or advisable in
order to fulfill such party’s disclosure obligations under applicable U.S. law
or the rules of the any stock exchange to which the party is subject.

 

12.15 Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof, and any rule of law, or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 



51

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MUSCLEPHARM CORPORATION

 

By: /s/ Brad Pyatt

Name: Brad Pyatt

Title: Chief Executive Officer and President

BIOZONE PHARMACEUTICALS, INC.

 

By: /s/ Elliot Maza

Name: Elliot Maza

Title: Chief Executive Officer

   

BIOZONE LABORATORIES INC.

 

By: /s/ Brad Pyatt

Name: Brad Pyatt

Title: Chief Executive Officer and President

BIOZONE LABORATORIES, INC.

 

By: /s/ Elliot Maza

Name: Elliot Maza

Title: Chief Executive Officer

     

BAKER CUMMINS CORP.

 

By: /s/ Elliot Maza

Name: Elliot Maza

Title: Chief Executive Officer

   

Solely with respect to Section 9.1 and Article XI

 

/s/ Brian Keller

  Brian Keller          

 



52

 

 

LIST OF EXHIBITS AND SCHEDULES

 

 

 



 



 

 

 

 

 

 

 

 

 

 

 